18

19

20

21

22

23

24

25

26

27

28

  

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 1 of 62

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARYLAND SHALL ISSUE, INC.

9613 Harford Rd., Ste C #1015
Baltimore, Maryland 21234-2150

ENGAGE ARMAMENT LLC
701 E. Gude Dr., Ste 101,
Rockville, Maryland 20850

ANDREW RAYMOND
14819 Poplar Hill Rd
Darnestown MD 20874

CARLOS RABANALES
7727 Green Valley Rd,
Frederick, Maryland 21701

--BRANDON FERRELL
40 Mountain Laurel Court

Gaithersburg, Maryland 20879

| DERYCK WEAVER
| :8712 Lowell Street
~ Bethesda, Maryland 20817

JOSHUA EDGAR
8416 Flower Hill Terr.
Gaithersburg Maryland 20879

LC.E. FIREARMS & DEFENSIVE
TRAINING, LLC,

24129 Pecan Grove Lane
Gaithersburg, Maryland 20882

RONALD DAVID
24129 Pecan Grove Lane
Gaithersburg, Maryland 20882

NANCY DAVID
24129 Pecan Grove Lane
Gaithersburg, Maryland 20882

Plaintiffs,

Case No.:

 

JURY DEMANDED

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 2 of 62

Vv.

MONTGOMERY COUNTY,
MARYLAND

101 Monroe Street
Rockville, Maryland 20850

Defendant.

SERVE:

Marc P. Hansen, Esq.
County Attorney,
Montgomery County, MD
101 Monroe Street, 3rd floor
Rockville, Maryland 20850

Service Agent for Defendant.

 

 

 

VERIFIED COMPLAINT FOR DECLARATORY AND EQUITABLE RELIEF
AND FOR COMPENSATORY DAMAGES, NOMINAL DAMAGES, PUNITIVE
DAMAGES AND ATTORNEY’S FEES

COME NOW, the Plaintiffs, through counsel, and sue the Defendant, and for cause state as

follows:
INTRODUCTION

1. On April 16, 2021, the Defendant, Montgomery County, Maryland (“the County”)
signed into law Bill 4-21, a copy of which is attached to this complaint as Exhibit A. Bill 4-21 becomes
effective on July 16, 2021. Through the enactment of County ordinance 4-21, the County hag
unlawfully exceeded its powers and jurisdiction to criminally regulate the possession and transfer of
lawfully owned firearms in a way that is in direct conflict with Article XI-E, § 3 of the Maryland

Constitution and in a manner that is inconsistent with multiple existing Maryland statutes. The

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 3 of 62

restrictions enacted by Bill 4-21 violate the Maryland Takings Clause, Article III § 40 and the Due
Process Clause of Article 24 of the Maryland Declaration of Rights by depriving plaintiffs of thei
vested property rights in the personal property regulated by Bill 4-21. The ban on the mere possessior}
or dissemination of computer code imposed by Bill 4-21 violates the First Amendment to the United
States Constitution. The hopelessly vague language adopted by Bill 4-21 violates the Due Process
Clause of the Fourteenth Amendment and the Due Process Clause of Article 24 of the Maryland
Declaration of Rights. Pursuant to 42 U.S.C. § 1983, Plaintiffs seek declaratory and injunctive relief
and compensatory damages, including nominal damages, for the violations of their Federa
constitutional rights, as alleged below. Plaintiffs further seek an award of attorneys’ fees under 42
U.S.C. § 1988, in an amount to be determined, for the violations of their Federal constitutional rights
as alleged below. Plaintiffs seek declaratory and injunctive relief on their State Constitutional and
statutory law claims.
JURISDICTION AND VENUE

2. This Court has jurisdiction over this matter pursuant to MD Code, Courts and Judicia
Proceedings, § 1-501, and MD Code, Courts and Judicial Proceedings, § 3-403, as this complaint
seeks prospective declaratory and injunctive relief damages, attorneys’ fees pursuant to 42 U.S.C. §
1988, and other relief afforded by 42 U.S.C. § 1983. This complaint raises both state law claims ag
well as claims arising under the United States Constitution. This declaratory judgment action ig
brought pursuant to MD Code, Courts and Judicial Proceedings § 3-406, and MD Code, Courts and
Judicial Proceedings, § 3-409, for the purpose of determining questions of actual controversy between
the parties and terminating uncertainty and controversy giving rise to this proceeding. Plaintiffs
request a speedy hearing of this action in accordance with MD Code, Courts and Judicial Proceedings

§ 3-409(e).

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 4 of 62

3. Venue is properly in this Court in this matter pursuant to MD Code, Courts and
Judicial Proceedings, § 6-201, as the defendant resides, carries on a regular business and maintains
its principal offices in Montgomery County, Maryland. Montgomery County is named as a defendant
and is a necessary party to this action under MD Code, Courts and Judicial Proceedings, § 3-405(b).

MONTGOMERY COUNTY BILL 4-21

4. In relevant part, Bill 4-21 amends several sections of Chapter 57 of the Montgomery
County Code (“County Code”). Specifically, Bill 4-21 amends Section 57-1, to broaden the definition
of a “gun or firearm” to include “a ghost gun” and, in addition, to provide the following new
definitions (additions enacted by Bill 4-21 are bolded, portions of existing law that are deleted by Bil
4-21 are in brackets and italics):

a. A “3D printing process” is defined as “a process of making a three-dimensional, solid
object using a computer code or program, including any process in which material is joined o7
solidified under computer control to create a three-dimensional object;”

b. A “ghost gun” is defined as “a firearm, including an unfinished frame or receiver, that
lacks a unique serial number engraved or cased in metal alloy on the frame or receiver by 4
licensed manufacturer, maker or importer under federal law or markings in accordance with
27 C.F.R. § 479.102. It does not include a firearm that has been rendered permanently,
inoperable, or a firearm that is not required to have a serial number in accordance with the
Federal Gun Control Act of 1968;”

c. The term “Undetectable gun” is defined as:

(A) a firearm that, after the removal of all its parts other than a major component, is not
detectable by walk-through metal detectors commonly used at airports or other public

buildings;

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 5 of 62

(B) a major component that, if subjected to inspection by the types of detection devices
commonly used at airports or other public buildings for security screening, would not generate
an image that accurately depicts the shape of the component; or

C) a firearm manufactured wholly of plastic, fiberglass, or through a 3D printing process.

d. A “Major component” is defined as “with respect to a firearm: (1) the slide or cylinder
or the frame or receiver; and (2) in the case of a rifle or shotgun, the barrel;”

e. A “Place of public assembly” is defined as a place where the public may assemble
whether the place is publicly or privately owned, including a {government owned] park [identified
by the Maryland-National Capital Park and Planning Commission]; place of worship; [elementary,
or secondary] school; /public] library; [government-owned or -operated] recreational facility
hospital; community health center; long-term facility; or multipurpose exhibition facility, such ag
a fairgrounds or conference center. A place of public assembly includes all property associated with
the place, such as a parking lot or grounds of a building.

5. Bill 4-21 amends Section 57-7 of the County Code to provide (new additions in bold)

(c) A person must not give, sell, rent, lend, or otherwise transfer to a minor:

(1) a ghost gun or major component of a ghost gun;

(2) an undetectable gun or major component of an undetectable gun;

or

(3) a computer code or program to make a gun through a 3D printing

process.
(d) A person must not purchase, sell, transfer, possess, or transfer a ghost gun, tncluding
a gun through a 3D printing process, in the presence of a minor.

(e) A person must not store or leave a ghost gun, an undetectable gun, or a
5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 6 of 62

major component of a ghost gun or an undetectable gun, in a location
that the person knows or should know is accessible to a minor.
6. Bill 4-21 also amends 57-11 of the County Code to provide (new provisions added by
Bill 4-21 are in bold, portions deleted by Bill 4-21 are in brackets and italics):
(a) [A] In or within 100 yards of a place of public assembly, a person must not:
(1) sell, transfer, possess, or transport a ghost gun, undetectable gun, handgun, rifle
or shotgun, or ammunition or major component for these firearms/, in or within 100
yards of a place of public assembly]; or
(2) sell, transfer, possess, transport a firearm created through a 3D printing
process.
(b) This section does not:
* Ok =
(3) apply to the possession of a firearm or ammunition, other than a
ghost gun or an undetectable gun, in the person’s own home;
(4) apply to the possession of one firearm, and ammunition for the
firearm, at a business by either the owner who has a permit to
carry the firearm, or one authorized employee of the business
who has a permit to carry the firearm;
(5) apply to the possession of a handgun by a person who has
received a permit to carry the handgun under State law; or
(A) transported in an enclosed case or in a locked firearms rack
on a motor vehicle, unless the firearm is a ghost gun or an

undetectable gun; or

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 7 of 62

* KR &

7. Bill 4-21 leaves unaltered the penalties for a violation of Chapter 57 of the County,
Code. Under Section 57-15 of the County Code, with an exception for violations of Section 5-8 not
applicable here: “Any violation of this Chapter or a condition of an approval certificate issued under
this Chapter is a Class A violation to which the maximum penalties for a Class A violation apply.’
Under Section 1-19 of the County Code, the maximum penalties applicable for a violation of thd
offenses created by Bill 4-21 are criminal penalties of a $1,000 fine and 6 months in jail. Under
Section 1-20(c) of the County Code, “[e]ach day any violation of County law continues is a separate
offense.”

STATE AND FEDERAL FIREARMS LAW

8. Under Federal law, a person may legally manufacture a firearm for his own persona
use. See 18 U.S.C. § 922(a). See Defense Distributed v. Department of State, 838 F.3d 451 (5th Cir
2016). Under Maryland law, a person is likewise permitted to manufacture a firearm for her own
personal use. Firearms manufactured for personal use are not required to be serialized or engraved
with a serial number under Federal law or Maryland law.

9. Under Federal law, 18 U.S.C. § 921(a)(3), “[t]he term “firearm” means (A) any
weapon (including a starter gun) which will or is designed to or may readily be converted to expel a
projectile by the action of an explosive; (B) the frame or receiver of any such weapon; (C) any firearm
muffler or firearm silencer; or (D) any destructive device. Such term does not include an antique
firearm.”

10. Similarly, under Maryland law, MD Code, Public Safety, § 5-101(h)(1), a “firearm’
is defined as “(i) a weapon that expels, is designed to expel, or may readily be converted to expel 4

projectile by the action of an explosive; or (ii) the frame or receiver of such a weapon.” Maryland law
7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 8 of 62

does not define “frame or receiver.” Maryland law does not define or regulate the possession, sale of
transfer of “major components” for firearms. Fully finished receivers are commonly sold with seria
numbers already engraved in compliance with Federal law and such fully finished receivers may be
lawfully assembled by law-abiding persons for personal use by obtaining other components that
lawfully available and sold throughout the United States.

11. Since 1968, the Federal Bureau of Alcohol, Tobacco and Firearms (“ATF”) has
defined a “receiver” as “[t]hat part of a firearm which provides housing for the hammer, bolt o1
breechblock, and firing mechanism, and which is usually threaded at its forward portion to receive
the barrel.” See 27 C.F.R. § 478.11; 33 Fed. Reg. 18558 (1968). Under ATF Guidance, an unfinished
receiver that has not yet had “machining of any kind performed in the area of the trigger/hammer
(fire-control) recess (or cavity),” is not considered to be a receiver and is thus not considered to be d
firearm. ATF Firearms Technology Branch Technical Bulletin 14-01. Such firearms are sometimes
informally called “80% receivers,” depending on the extent to which milling has already occurred
While Bill 4-21 purports to regulate “major components” of firearms and defines major components
to mean “(1) the slide or cylinder or the frame or receiver; and (2) in the case of a rifle or shotgun, thd
barrel,” Bill 4-21 does not attempt to define “frame or receiver.” Federal law does not require the
manufacturer place any serial number on the slide or cylinder, or barrel, but rather requires that “an
individual serial number” be placed on the “frame or receiver.” 27 C.F.R. § 478.92(a)(1)(i). See alsa
27 C.F.R. § 479.102. Maryland law does not regulate the placement of serial numbers. A receiver that
has been serialized by a federally regulated firearms manufacturer is treated as a “firearm” undet
Federal law and is thus subject to the fully panoply of Federal regulation, including the performancd

of a background check otherwise required by Federal law.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 9 of 62

9. Persons otherwise prohibited from owning firearms are still legally barred from thd
manufacture, transfer, or possession of modern firearms or modern ammunition, regardless of the
method of manufacture. Such possession, actual or constructive, is a violation of 18 U.S.C. § 922(g)
which is punishable by up to 10 years imprisonment under Federal law. See 18 U.S.C. § 924(a)(2)
Possession of a firearm by a prohibited person is likewise a serious crime under Maryland law. Seq
MD Code, Public Safety, § 5-101(g)(3), § 5-133(b)(1), § 5-205(b)(1).

10. Under current Federal law, it is unlawful to “manufacture, import, sell, ship, deliver
possess, transfer, or receive” any firearm that is not “detectable” by a “Security Exemplar” or any
“major component” of which does not show up accurately on airport x-ray machines. 18 U.S.C. §
922(p). A knowing violation of that prohibition is a Federal felony, punishable by five years of
imprisonment and a fine. See 18 U.S.C. § 924(f). For these purposes, Federal law provides that “the
term “Security Exemplar” means an object, to be fabricated at the direction of the Attorney General
that is-- (i) constructed of, during the 12-month period beginning on the date of the enactment of this
subsection, 3.7 ounces of material type 17-4 PH stainless steel in a shape resembling a handgun; and
(ii) suitable for testing and calibrating metal detectors.” 18 U.S.C. § 922(p)(2)(C).

11. Law-abiding Americans, including hobbyists, have lawfully manufactured firearms
for personal use since before the Revolutionary War and that practice continues up to the present day
While there is no definitive count of such personal-use firearms, the total number of such firearms
manufactured for personal use is undoubtedly in the hundreds of thousands and are in common us4
within the United States and Maryland. Such firearms manufactured for personal use include rifles
and pistols and all such firearms successfully manufactured for personal use may be used fox
legitimate lawful purposes, including self-defense in the home. The Second Amendment to the United

States Constitution guarantees a right to use firearms “for the core lawful purpose of self-defense.’
9

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 10 of 62

District of Columbia v. Heller, 554 U.S. 570, 630 (2008). The Second Amendment protects arms that
are “typically possessed by law-abiding citizens for lawful purposes.” (Id. at 625).

12. Under MD Code, Criminal Law, § 4-203(b)(3), Maryland law expressly permits |
person to transport a handgun “on the person or in a vehicle while the person is transporting the
handgun to or from the place of legal purchase or sale, or to or from a bona fide repair shop, of
between bona fide residences of the person, or between the bona fide residence and place of business
of the person, if the business is operated and owned substantially by the person if each handgun ig
unloaded and carried in an enclosed case or an enclosed holster.” Such transport and carriage of long
guns, such as rifles and shotguns, are permitted under Maryland law without restriction.

13. Under MD Code, Criminal Law, § 4-203(b)(5), Maryland law expressly permits “the
moving by a bona fide gun collector of part or all of the collector's gun collection from place to placa
for public or private exhibition if each handgun is unloaded and carried in an enclosed case or ar
enclosed holster.” Such transport and carriage of long guns, such as rifles and shotguns, are permitted
under Maryland law without restriction.

14. Under MD Code, Criminal Law, § 4-203(b)(6), Maryland law expressly permits “the
wearing, carrying, or transporting of a handgun by a person on real estate that the person owns o1
leases or where the person resides or within the confines of a business establishment that the person
owns or leases.” Such persons are not required to possess or obtain a Maryland carry permit under
MD Code, Public Safety, § 5-306. There is no limitation on the number of handguns or types of
ammunition that may be possessed, worn, carried or transported under this provision of Section 4-
203(b)(6). Such transport, wear and carriage of rifles and shotguns in a person’s residence or business

are permitted under Maryland law without restriction.

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 11 of 62

15. | Under MD Code, Criminal Law, § 4-203(b)(7), Maryland law expressly permits “the
wearing, carrying, or transporting of a handgun by a supervisory employee: (i) in the course of
employment; (ii) within the confines of the business establishment in which the supervisory employed
is employed; and (iii) when so authorized by the owner or manager of the business establishment.’
Such persons are not required to possess or obtain a Maryland carry permit under MD Code, Public
Safety, § 5-306. There is no limitation on the number of handguns or ammunition that may bq
possessed, worn, carried or transported under this provision of Section 4-203(b)(7). There is nd
limitation on the number of supervisory employees whom the employer may authorize to carry a
firearm under this section. Such transport, wear and carriage of rifles and shotguns by business
employees are permitted under Maryland law without restriction.

16. Under MD Code, Public Safety, § 5-133(d)(2)(i), a person under the age of 21 may
temporarily transfer and possess a regulated firearm, including a handgun, if the person is “1. undey
the supervision of another who is at least 21 years old and who is not prohibited by State or Federa
law from possessing a firearm; and 2. acting with the permission of the parent or legal guardian of thd
transferee or person in possession.” Under MD Code, Public Safety, § 5-133(d)(2)(iv), a person under
the age of 21 may temporarily transfer or possess a regulated firearm, including a handgun, if the
person is “1. participating in marksmanship training of a recognized organization; and 2. under the
supervision of a qualified instructor.”

17. MD Code, Criminal Law, § 4-104, expressly permits a minor child under the age of 16 ta
have access to any firearm if that access “is supervised by an individual at least 18 years old” or if the
minor child under the age of 16 has a certificate of firearm and hunter safety issued under § 10-301.1
of the Natural Resources Article. By necessary implication, access to a firearm by a minor child

between the ages of 16 and 18 is permitted by Section 4-104 without restriction.
11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 12 of 62

18. The regulation of unserialized firearms is a matter of significant state-wide and
national interest. In the 2021 General Assembly, ghost guns were addressed in three bills. Two bills
House Bill 638 and Senate Bill 624, would have imposed extensive regulation on the possession and
transfer of ghost guns, but would have also afforded a path for existing owners to retain possession
of their existing, unserialized firearms that they had lawfully manufactured for personal use. One bill
House Bill 1291, would have banned unserialized firearms manufactured for personal use completely
Similar legislation was proposed in the 2020 General Assembly session, with House Bill 910 and
Senate Bill 958, and in the 2019 General Assembly session, with House Bill 740 and Senate Bill 882
House Bill 740 passed the House of Delegates in 2019, and it instructed the Maryland State Police ta
“develop a plan for a system in the State for the registration of firearms not imprinted with a seria
number issued by a federally licensed firearms manufacturer or importer and submit a report
describing the system... .” In the 2021 Session, provisions of House Bill 638 were incorporated inta
other legislation that had passed the Senate (Senate Bill 190), and that bill, as amended, passed the
House Judiciary Committee and was reported to the floor of the House of Delegates, where it was
further amended. That bill ultimately did not pass the House.

19. On May 7, 2021, the Attorney General announced that the Department of Justice, the
Bureau of Alcohol, Tobacco and Firearms, would engage in new rule-making proceedings for the
purpose of regulating the manufacture and transfer of “ghost guns.” See Press Release, Justice
Department Proposes New Regulation to Update Firearm Definitions Proposed Rule Seeks to Close
“Ghost Gun” Loophole (available at https://bit.ly/3wceMr3). These proposed regulations have been
published in the Federal Register. 86 Fed. Reg. 27720-10 (May 21, 2021). The proposed regulations
would regulate manufacturers and dealers but would not limit or regulate the possession of

unserialized firearms lawfully built by individuals for their own personal use. These proposed
12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 13 of 62

regulations do not limit or regulate the sale or possession of receivers that are otherwise serialized in

accordance with existing Federal law. .

MARYLAND CONSTITUTIONAL AND STATUTORY PREEMPTION PROVISIONS
20. Maryland law contains several preemption statutes that broadly preempt loca
jurisdictions from regulating firearms:

a. MD Code, Public Safety, § 5-104, provides that “[t]his subtitle supersedes any
restriction that a local jurisdiction in the State imposes on a sale of a regulated firearm, and the State
preempts the right of any local jurisdiction to regulate the sale of a regulated firearm.”

b. MD Code, Public Safety, § 5-134(a), provides that “[t]his section supersedes any,
restriction that a local jurisdiction in the State imposes on the transfer by a private party of a regulated
firearm, and the State preempts the right of any local jurisdiction to regulate the transfer of a regulated
firearm.”

c. MD Code, Public Safety, § 5-207(a), enacted into law in 2021 as part of House Bil
4, provides that “{t}]his section supersedes any restriction that a local jurisdiction in the State imposes
on the transfer by a private party of a rifle or shotgun, and the State preempts the right of any loca
jurisdiction to regulate the transfer of a rifle or shotgun.”

d. MD Code, Criminal Law, § 4-209, provides:

(a) Except as otherwise provided in this section, the State preempts the right of a county
municipal corporation, or special taxing district to regulate the purchase, sale, taxation

transfer, manufacture, repair, ownership, possession, and transportation of:

(1) a handgun, rifle, or shotgun; and
(2) ammunition for and components of a handgun, rifle, or shotgun.

Exceptions

13

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 14 of 62

(b)(1) A county, municipal corporation, or special taxing district may regulate the purchase|

sale, transfer, ownership, possession, and transportation of the items listed in subsection (a

of this section:

(i) with respect to minors;

(ii) with respect to law enforcement officials of the subdivision; and

(iii) except as provided in paragraph (2) of this subsection, within 100 yards of or in a 1 park

church, school, public building, and other place of public assembly.

(2) A county, municipal corporation, or special taxing district may not prohibit the teaching

of or training in firearms safety, or other educational or sporting use of the items listed in

subsection (a) of this section.
For purposes of these preemption provisions, a “regulated firearm” includes any handgun. MD Code
Public Safety, § 5-101(r)(1). For purposes of these preemption provisions; the terms “handgun,’
“rifle,” and “shotgun” are defined in MD Code, Criminal Law, § 4-201.

21. Section 6 of Chapter 13, of the 1972 Sessions Laws of Maryland provides: “That all
restrictions imposed by the law, ordinances, or regulations of the political subdivisions on the wearing
carrying, or transporting of handguns are superseded by this Act, and the State of Maryland hereby,
preempts the right of the political subdivisions to regulate said matters.” https://bit.ly/2SvsRkJ. This
provision has been held to preclude the County from regulating the sale of ammunition in the County
See Montgomery County v. Atlantic Guns, Inc., 302 Md. 540, 489 A.2d 1114 (1985).

22. Montgomery County has chartered home rule under Article XI-A of the Maryland
Constitution and, under that provision, the County is empowered to enact “local laws.” Section 4 of
Article XJ-A of the Maryland Constitution states that “[a]ny law so drawn as to apply to two or more
of the geographical subdivisions of this State shall not be deemed a Local Law, within the meaning
of this Act.” Article XI-E, § 6, of the Maryland Constitution provides that “[a]ll charter provisions,
or amendments thereto, adopted under the provisions of this Article, shall be subject to all applicable

laws enacted by the General Assembly.” Under these provisions, Montgomery County is nof

14

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 15 of 62

empowered to enact “general laws.” Under Maryland law, a general law “deals with the general publiq
welfare, a subject which is of significant interest not just to any one county, but rather to more than
one geographical subdivision, or even to the entire state.” Steimel v. Board, 278 Md. 1, 5, 357 A.2d
386, 388 (1976). Thus, “some statutes, local in form, have been held to be general laws, since they
affect the interest of the whole state.” Cole v. Secretary of State, 249 Md. 425, 434, 240 A.2d 272,
278 (1968). Similarly, “[a] law may be local in the sense that it operates only within a limited area
but general in so far as it affects the rights of persons without the area to carry on a business or to dq -
the work incident to a trade, profession, or other calling within the area.” Dasch v. Jackson, 170 Md
251, 261, 183 A. 534, 538 (1936).

23. Under the Maryland Express Powers Act, MD Code, Local Government, § 10-202(a)|
a “[a] county may enact local laws and may repeal or amend any local law enacted by the Genera
Assembly on any matter covered by the express powers in this title.” However, MD Code, Local
Government, §10-206(a), provides that a county may pass an ordinance, resolution, or bylaw only if
such laws are “not inconsistent with State law.” Similarly, MD Code, Local Government, §10-206(b)
provides that “[a] county may exercise the powers provided under this title only to the extent that tha
powers are not preempted by or in conflict with public general law.” Under binding precedent, a loca
law is inconsistent with State law when the local law prohibits an activity which is permitted by State
law, or permits an activity prohibited by state law. See City of Baltimore v. Sitnick, 254 Md. 303, 317
255 A.2d 376, 382 (1969) (“a political subdivision may not prohibit what the State by general public

law has permitted”).

15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 16 of 62

PARTIES
Plaintiffs:

24 Plaintiff Maryland Shall Issue, Inc. (“MSI”) is a Maryland corporation, located at
9613 Harford Rd., Ste C #1015, Baltimore, MD 21234-2150. MSI is an Internal Revenue Service
certified Section 501(c)(4), non-profit membership organization with approximately 2000 members
statewide. MSI is an all-volunteer, non-partisan organization dedicated to the preservation and
advancement of gun owners’ rights in Maryland. It seeks to educate the community about the right of
self-protection, the safe handling of firearms, and the responsibility that goes with carrying a firearm
in public. The purposes of MSI include promoting the exercise of the right to keep and bear arms; and
education, research, and legal action focusing on the constitutional right to privately own, possess and
carry firearms. MSI has one or more members who live and/or work in Montgomery County, and
who possess “ghost guns” in their homes and/or in their businesses and engage in other conduct
regulated by Bill 4-21. MSI has one or more members who live outside of Montgomery County but
who travel to and/or work within Montgomery County. Each of the individual plaintiffs identified
below are members of MSI. Among the membership of MSI are “qualified instructors” who engagd
in firearms training, including firearms instruction of minors.

25. MSI filed extensive comments with Montgomery County, objecting to Bill 4-21 prios
to its enactment. A true and correct copy of those comments are attached to this Complaint as Exhibit
B. These comments were ignored by the County in enacting Bill 4-21 and omitted as part of thd
legislative packet made public by the County. As a participant in this process, MSI has a specialized
interest in the subject matter addressed by Bill 4-21. The Bill, as enacted, burdens the ability of MS]
members to keep and bear arms within Montgomery County, including firearms that are otherwise

lawful in Maryland, but nonetheless are banned or restricted by Bill 4-21. MSI is thus aggrieved by
16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 17 of 62

the passage of Bill 4-21. MSI has representational standing to sue on behalf its members who live ir
Montgomery County or who travel through Montgomery County or who otherwise are adversely
affected by the County’s unlawful actions.

26. Plaintiff ENGAGE ARMAMENT LLC (“Engage”), is a Maryland corporation, and
is located at 701 E. Gude Dr., Ste 101, Rockville, MD 20850, within Montgomery County. Pursuant
to 18 U.S.C. § 923, Engage is a Type I and Type VII and Type X Federally licensed dealer and
manufacturer of firearms and explosive devices at its current location. See 27 C.F.R. § 478.41 et seq
Pursuant to MD Code, Public Safety, § 5-106, Engage is a Maryland State licensed firearms Cealey
and is thus authorized by State law to engage “in the business of selling, renting or transferring
regulated firearms.” As part of its business, Engage manufactures firearm components, including
receivers, and then assembles such components into finished firearms which it then sells, all in ful
compliance with Federal and State law. Engage is a dealer for machines and computer code for thd
manufacture of firearms by individuals for personal use. It regularly demonstrates such computer codd
to potential purchasers. From time to time, Engage stocks and sells unserialized items, which are not
receivers under Federal law, but which can be lawfully machined and built into firearms by thd
purchaser for personal use. These otherwise lawful items are banned as “ghost guns” by Bill 4-21. Ag
part of its business, Engage may transfer firearms in the presence of a minor who is accompanied by
a parent. The business location of Engage is arguably within 100 yards of a “place of public assembly’
as defined by Bill 4-21.

27. Plaintiff Andrew Raymond is an individual co-owner of Engage, and resides ir
Montgomery County, Maryland. His residence in Darnestown, Maryland is within 100 yards of 4
public street. Plaintiff Raymond regularly conducts the business activities of Engage. He is the father

of two minor children who reside with him at his residence in Montgomery County. He assembles
17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 18 of 62

Firearms is arguably located within 100 yards of a “place of public assembly” as that term is defined
in Bill 4-21. ICE Firearms provides instruction in the safe use of firearms.

33. Plaintiff Ronald David is the owner and operator of ICE Firearms. He resides in
Gaithersburg, Maryland and his home is arguably within 100 yards of a “place of public assembly’
as that term is defined by Bill 4-21. He possesses computer code of the type regulated by Bill 4-21
He likewise possesses one or more receivers as defined and banned by Bill 4-21 as a “ghost gun.” Ha
is a “qualified handgun instructor” within the meaning of MD Code, Public Safety, § 5-101(q), and a
National Rifle Association-certified Training Counselor in every shooting discipline.

34. Plaintiff Nancy David resides in Gaithersburg, Maryland and her home is arguably
within 100 yards of a “place of public assembly” as that term is defined by Bill 4-21. She possesses
computer code of the type regulated by Bill 4-21. She is a “qualified handgun instructor” within thd
meaning of MD Code, Public Safety, § 5-101(q). She does not possess a Maryland carry permit.
Defendant:

35. | The Defendant is Montgomery County, Maryland, with its principal place and seat
located in Rockville, Maryland. Montgomery County is a “person” for purposes of the relief sought
by this suit within the meaning of MD Code, Courts and Judicial Proceedings, § 3-401.

COUNT I- VIOLATIONS OF THE MARYLAND CONSTITUTION

36. The Plaintiffs reallege and incorporate herein by reference all the foregoing
allegations of this complaint.

37. Bill 4-21 regulates “matters of significant interest to the entire state.” Cole v. Secretary
of State, 249 Md. 425, 434, 240 A.2d 272, 278 (1968). The General Assembly has repeatedly debated
and introduced legislation, in both the House of Delegates and in the Senate, attempting to address

the subject matters regulated by Bill 4-21. One such bill, House Bill 740, passed the House of
20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 19 of 62

Delegates in 2019. This legislative activity is strong evidence that the matter is of general interest
thereby demonstrating that Bill 4-21 is not a local law within the meaning of Article XI-E, § 3 of the
Maryland Constitution and is thus ultra vires. See Allied Vending, Inc. v. City of Bowie, 332 Md. 279
631 A.2d 77 (1993).

38. Bill 4-21 has redefined the “place of public assembly” to include “a place where the
public may assemble, whether the place is publicly or privately owned, including a park; place of
worship; school; library; recreational facility; hospital; community health center; long-term facility;
or multipurpose exhibition facility, such as a fairgrounds or conference center.” Such “place of public
assembly includes all property associated with the place, such as a parking lot or grounds of q
building.”

39. Bill 4-21’s definition of a “place of public assembly arguably encompasses every,
sidewalk, every restaurant, every coffee shop, and every private business in the entire County as al
such locales may be places where the public “may” assemble either in the present or in the future
The term may even include private homes in so far as such homes “may” be used by two or more of
the public from time to time in the present or in the future to “assemble.” Bill 4-21 regulates the
totality of Montgomery County. It would be, as a practical matter, impossible for any person to trave
through Montgomery County without passing through an area within 100 yards of such locales now
regulated by Bill 4-21. Allowing county governments to expand their regulatory powers in this
manner will create a nightmarish hodgepodge of local laws that vary from county to county, from city;
to city and from town to town, all of which could impose criminal penalties of the sort imposed by
Montgomery County under Bill 4-21. Bill 4-21 directly and adversely affects the rights of non-
residents of Montgomery County “to carry on a business or to do the work incident to a trade

profession, or other calling within the area.” Dasch v. Jackson, 170 Md. 251, 261, 183 A. 534, 538
21

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 20 of 62

(1936). By regulating and criminalizing conduct that takes place within 100 yards of such locations
Montgomery County has exceeded its authority beyond that allowed by MD Code, Criminal Law, §
4-209. Through the enactment of Bill 4-21, the County has effectively nullified the preemption
provisions of Section 4-209 as well as the preemption provisions of MD Code, Public Safety, § 54
134(a), MD Code, Public Safety, § 5-207(a). Bill 4-21 is not a local law within the meaning of Article
XI-E, § 3 of the Maryland Constitution and is thus ultra vires.

COUNT II - VIOLATION OF THE EXPRESS POWERS ACT

40. Plaintiffs reallege and incorporate herein by reference all the foregoing allegations of
this complaint.

41. | Under the Express Powers Act, MD Code, Local Government, §10-206, Montgomery,
County laws must be “not inconsistent with State law” and the County is barred from enacting laws
that are “preempted by or in conflict with public general law.”

42. Bill 4-21 violates these provisions of the Express Powers Act in multiple ways:

a. MD Code, Criminal Law, § 4-209(a) preempts the County regulation of the
“purchase, sale, taxation, transfer, manufacture, repair, ownership, possession, and transportation” of
all firearms, but allows the County to regulate such matters “within 100 yards of or in a park, church}
school, public building, and other place of public assembly.” By redefining a “place of publid
assembly” to include all places where the public “may assemble” at the present or at some unspecified
date in the future and expressly including ordinary private property within that definition, the County
has vastly and illegally expanded the scope of its authority provided by Section 4-209 beyond tha
bounds permitted by the language of Section 4-209. To the extent Bill 4-21 purports to apply to thes¢

expanded areas, it is expressly preempted by the preemption provisions of Section 4-209(a).

22

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 21 of 62

b. Bill 4-21 bans the “transfer” of all firearms within 100 yards of the County’s
illegally redefined “place of public assembly.” In so far as Bill 4-21’s ban on such transfers includes
regulated firearms and to the extent Bill 4-21 purports to apply to expanded areas beyond those areas
permitted by Section 4-209, that ban is separately preempted by MD Code, Public Safety, § 5-134(a)
which provides that “[t]his section supersedes any restriction that a local jurisdiction in the Statd
imposes on the transfer by a private party of a regulated firearm, and the State preempts the right of
any local jurisdiction to regulate the transfer of a regulated firearm.”

c. Bill 4-21 bans the “sale” of all firearms within 100 yards of the County’s illegally
redefined “place of public assembly.” In so far as Bill 4-21’s ban on such sales includes rifles and
shotguns, and to the extent Bill 4-21 purports to apply to expanded areas beyond those areas permitted
by Section 4-209, that ban is preempted by MD Code, Public Safety, § 5-207(a), which provides that
“[t]his section supersedes any restriction that a local jurisdiction in the State imposes on the transfel
by a private party of a rifle or shotgun, and the State preempts the right of any local jurisdiction ta
regulate the transfer of a rifle or shotgun.”

d. Bill 4-21 expressly precludes any person, including a parent, from giving, lending
or otherwise transferring to a minor a “ghost gun or a major component of a ghost gun.” In so far as
this provision regulates the temporary transfer of a regulated firearm, it illegally bans an activity that
is expressly permitted by MD Code, Public Safety, § 5-133(d), which allows a minor to transfer and
possess a regulated firearm under the active supervision of an adult with a parent’s permission. Such
transfers often include instruction in the use of firearms. To the extent that Bill 4-21 burdens such
instruction, Bill 4-21 is preempted by MD Code, Criminal Law, § 4-209(b)(2), which provides that
“[a] county, municipal corporation, or special taxing district may not prohibit the teaching of o1

training in firearms safety, or other educational or sporting use of the items listed in subsection (a) of
23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

safety issued under § 10-301.1 of the Natural Resources Article. By necessary implication, access to

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 22 of 62

this section.” These provisions fully apply to instruction in the use of unserialized regulated firearms
lawfully manufactured for personal use.

e. Bill 4-21 expressly precludes any person, including a parent, from giving, lending
or otherwise transferring to a minor a “ghost gun or a major component of a ghost gun,” including the
slide of a handgun or a barrel of a rifle. MD Code, Criminal Law, § 4-104, expressly permits a minoy
child under the age of 16 to have access to any firearm if that access “is supervised by an individual!

at least 18 years old” or if the minor child under the age of 16 has a certificate of firearm and huntey

a firearm by a minor child between the ages of 16 and 18 is likewise permitted by Section 4-104
without any restriction. These provisions fully apply to the transfer of unserialized firearms lawfully
manufactured by an individual for personal use. Bill 4-21’s ban on lending, giving, or transferring 4
ghost gun to a minor is inconsistent with these provisions.

f Bill 4-21 provides that a “person must not store or leave a ghost gun, an undetectable
gun, or a major component of a ghost gun or an undetectable gun, in a location that the person knows
or should know is accessible to a minor.” MD Code, Criminal Law, § 4-104, expressly permits 4
minor child under the age of 16 to have access to any firearm if that access “is supervised by an
individual at least 18 years old” or if the minor child under the age of 16 has a certificate of firearm
and hunter safety issued under § 10-301.1 of the Natural Resources Article. By necessary implication
access to a firearm by a minor child between the ages of 16 and 18 is permitted by Section 4-104
without restriction. In so far as these provisions limit access to a ghost guns or components of ghost
guns to a minor in a manner that Section 4-104 permits, Bill 4-21 is inconsistent with Section 4-104,

g. Bill 4-21 expressly bans the transport, in a vehicle and otherwise, of a “ghost gun,’

within 100 yards of the County’s illegally expanded “place of public assembly.” This ban on transpor
24

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 23 of 62

is inconsistent with MD Code, Criminal Law, § 4-203(b)(3), which provides that a person is permitted
to transport a handgun “on the person or in a vehicle while the person is transporting the handgun tq
or from the place of legal purchase or sale, or to or from a bona fide repair shop, or between bona fide
residences of the person, or between the bona fide residence and place of business of the person, iff
the business is operated and owned substantially by the person if each handgun is unloaded and carried
in an enclosed case or an enclosed holster.” Transport of unloaded rifles and shotguns, including
unserialized rifles and shotguns, is permitted under Maryland law without restriction.

h. Bill 4-21 expressly bans the “transport,” in a vehicle and/or otherwise, of a “ghost
gun” within 100 yards of the County’s illegally expanded “place of public assembly.” This ban is
inconsistent with MD Code, Criminal Law, § 4-203(b)(5), which expressly permits “the moving by a
bona fide gun collector of part or all of the collector’s gun collection from place to place for public o1
private exhibition if each handgun is unloaded and carried in an enclosed case or an enclosed holster.’
Such transport and carriage of unloaded rifles and shotguns, including unserialized rifles and
shotguns, are permitted under Maryland law without restriction.

i. Bill 4-21 expressly bans the sale, transfer, possession or transport of a firearm
including a “ghost gun” or a “major component” of any firearm, within 100 yards of the County’s
illegally expanded “place of public assembly.” These bans are inconsistent with and preempted by §
6 of Ch. 13, of Session Laws of 1972 of Maryland, which expressly preempts all local law restrictions
on the wearing, carrying, or transporting of handguns in the following language:

“SEC. 6. Be it further enacted, That all restrictions imposed by the law, ordinances, or regulations of
the political subdivisions on the wearing, carrying, or transporting of handguns are superseded by this

Act, and the State of Maryland hereby preempts the right of the political subdivisions to regulate said

25

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 24 of 62

matters.” See Montgomery County v. Atlantic Guns, Inc., 302 Md. 540, 543-44, 489 A.2d 1114, 1115
16 (1985).

j. Bill 4-21expressly bans the mere possession in the home of a “ghost gun” if the
home is within 100 yards of the County’s illegally expanded “place of public assembly.” As thus
defined, this ban on home possession will extend to thousands of homes within 100 yards of Bill 4-
21’s newly defined and illegally expanded “place of public assembly.” This ban on home possession
is inconsistent with MD Code, Criminal Law, § 4-203(b)(6), which expressly permits “the wearing
carrying, or transporting of a handgun by a person on real estate that the person owns or leases ot
where the person resides....”” Home possession of unserialized handguns, rifles and shotguns lawfully
manufactured for personal use is permitted under Maryland law without restriction.

k. Bill 4-21 bans possession of a firearm or ammunition by a business, if the business
is within 100 yards of the County’s illegally expanded “place of public assembly.” However, Bill 4-
21 provides that the bans otherwise imposed by Section 57-11 of the County Code do not “apply ta
the possession of one firearm, and ammunition for the firearm, at a business by either the owner whc
has a permit to carry the firearm, or one authorized employee of the business who has a permit tc
carry the firearm.” The requirement that the owner must have “a permit to carry the firearm” is
inconsistent with MD Code, Criminal Law, § 4-203(b)(6), which permits “the wearing, carrying, o7
transporting of a handgun by a person . . . within the confines of a business establishment that the
person owns or leases.” Such persons are not required to possess or obtain a Maryland carry permit
Bill 4-21’s limitation to possession of “one” firearm by the owner is likewise inconsistent with Section
4-203(b)(6), as that section imposes no limitation on the number of handguns that may be possessed.

worn, carried or transported under this provision of Section 4-203(b)(6). Transport, wear, carriagd

26

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 25 of 62

and possession of rifles and shotguns, including unserialized rifles and shotguns, in a person’s
business are permitted under Maryland law without restriction.

1. Bill 4-21 bans possession of a firearm or ammunition, if the business is within 100
yards of the County’s illegally expanded “place of public assembly.” However, Bill 4-21 provides
that the bans otherwise imposed by Section 57-11 of the County Code do not “apply to the possession
of one firearm, and ammunition for the firearm, at a business by ... one authorized employee of the
business who has a permit to carry the firearm.” The requirement that the “authorized employee” must
have “a permit to carry the firearm” is inconsistent with MD Code, Criminal Law, § 4-203(b)(7)§
which expressly permits “the wearing, carrying, or transporting of a handgun by a supervisory
employee: (i) in the course of employment; (ii) within the confines of the business establishment in
which the supervisory employee is employed; and (iii) when so authorized by the owner or manage!
of the business establishment.” Such authorized persons covered by Section 4-203(b)(7) are not
required to possess or obtain a Maryland carry permit to carry within the business confines of the
employer’s business. Bill 4-21’s limitation to possession of “one” firearm by “one” authorized
employee is likewise inconsistent with Section 4-203(b)(7), as that section imposes no limitation or
the number of handguns or ammunition that may be possessed, worn, carried or transported under
this provision of Section 4-203(b)(7), and imposes no limitation on the number of employees wha
may be “authorized” by the employer under Section 4-203(b)(7). Transport, wear, carriage and
possession of rifles and shotguns, including unserialized rifles and shotguns, by business employees
are permitted under Maryland law without restriction.

m. Bill 4-21 defines “ghost gun” to include “an unfinished receiver.” Section 4-209
permits the County to regulate “ammunition for and components of a handgun, rifle, or shotgun,” buf

it does not empower the County to redefine such “components” to include an “unfinished receiver.’
27

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 26 of 62

loaded handgun in the course of his employment at Engage, “within the confines of a business
establishment” as “authorized” by the owners of Engage. He does not possess a wear and carry permit

30. Plaintiff Deryck Weaver, is an individual supervisory employee of Engage, and
resides in Bethesda, Maryland. His residence is arguably within 100 yards of a “place of public
assembly” as that term is defined in Bill 4-21. He is the father of one minor child who lives with hin
at his residence. He is a qualified handgun instructor within the meaning of MD Code, Public Safety,
§5-101(q), as well as a National Rifle Association-certified handgun instructor and National Rifle
Association-certified Chief Range Safety Officer. He possesses within his home one or more “ghost
guns,” including a rifle and a pistol “ghost gun.” From time to time, he assembles a firearm in the
presence of his minor child for the purposes of instruction. Pursuant to MD Code, Criminal Law, 4,
203(b)(7), he wears and carries a fully loaded handgun in the course of his employment at Engage
“within the confines of a business establishment” as “authorized” by the owners of Engage. He does
not possess a wear and carry permit.

31. Plaintiff Joshua Edgar works as a contractor at Engage, and resides in Gaithersburg
Maryland. His residence is arguably within 100 yards of a place of public assembly as that term is
defined in Bill 4-21. He possesses within his home one or more “ghost guns,” including a rifle and a
pistol “ghost gun.” From time to time, he assembles a firearm in the presence of a minor child for
purposes of instruction. He does not possess a wear and carry permit.

32. Plaintiff .C.E. FIREARMS & DEFENSIVE TRAINING, LLC, (“ICE Firearms”) is
a Maryland corporation located at 24129 Pecan Grove Lane, Gaithersburg, Maryland. ICE Firearms
provides firearm training to individuals with handguns, rifles and shotguns. ICE Firearms possesses
computer code of the type regulated by Bill 4-21. ICE Firearms likewise possesses parts of firearms

that are banned by Bill 4-21, including “unfinished receivers” arguably banned by Bill 4-21. ICH
19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 27 of 62

firearms in the presence of his children in his residence. He possesses in his home computer code
which may be used to manufacture firearms within the meaning of Bill 4-21. He possesses one oy
more ghost guns at his residence and at his place of employment at Engage. As co-owner of Engage
he has authorized more than one supervisory employee at Engage to wear and carry loaded firearms
within the business confines of Engage for their self-protection and for the protection of the business
At Engage, he possesses more than one firearm for the protection of himself and his business. Ha
possesses computer code of the type regulated by Bill 4-21

28. Plaintiff Carlos Rabanales is an individual co-owner of Engage. He resides in
Frederick County, Maryland and regularly conducts the business activities of Engage. As co-ownel
of Engage, he has authorized more than one supervisory employee at Engage to carry firearms within
the business confines of Engage for their self-protection and for the protection of the business. Af
Engage, he possesses more than one firearm for the protection of himself and his business. He may,
transport unserialized firearm parts and components to and from Engage as part of the business of
Engage.

29. Plaintiff Brandon Ferrell, is an individual supervisory employee of Engage, and
resides in Montgomery County, Maryland. His residence in Gaithersburg is arguably within 100 yards
of a place of public assembly, as defined by Bill 4-21. Pursuant to MD Code, Criminal Law, 44
203(b)(7), he is considered to be a supervisory employee at Engage and wears and carries a fully,
loaded handgun in the course of his employment at Engage, “within the confines of a business
establishment” as “authorized” by the owners of Engage. He possesses one or more “ghost guns” af
his residence and at his place of employment at Engage. He possesses computer code of the typa

regulated by Bill 4-21. Pursuant to MD Code, Criminal Law, 4-203(b)(7), he wears and carries a fully

18

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 28 of 62

An unfinished frame or receiver that is not a “firearm” under Federal law is not a firearm under
Maryland law and thus an “unfinished receiver” is fully legal in under Maryland law if such a receiver
is sufficiently “unfinished” as to not constitute a “firearm.” By defining a “ghost gun” to include any,
“unfinished receiver,” Bill 4-21 has gone beyond the scope allowed for local regulation by Section 44
209 and is thus preempted by Section 4-209 and inconsistent with existing Maryland law.
COUNT III — VIOLATION OF THE MARYLAND TAKINGS CLAUSE AND
DUE PROCESS CLAUSE

43. Plaintiffs reallege and incorporate herein by reference all the foregoing allegations off
this complaint. This Count arises under the Maryland Takings Clause, Article III, §40 of the Maryland
Constitution, and the Due Process Clause, Article 24 of the Maryland Declaration of Rights.

44. Personal property interests of Maryland residents are protected by both the Maryland
Takings Clause, Article III, §40 of the Maryland Constitution, and the Due Process Clause, Article
24 of the Maryland Declaration of Rights. These provisions are interpreted in pari materia with the
Fifth Amendment of the United States Constitution, fully encompass personal property and may
afford more protection than the Fifth Amendment. Dua v. Comcast Cable, 370 Md. 604, 805 A.2d
1061, 1070-72 (2002).

45. Maryland’s Taking Clause and Due Process Clause are violated “[w]henever a property
owner is deprived of the beneficial use of his property or restraints are imposed that materially affect
the property’s value, without legal process or compensation.” Serio v. Baltimore County, 384 Md
373, 863 A.2d 952, 967 (2004).

46. Maryland’s Taking Clause and Due Process Clause govern retrospective laws

“Retrospective statutes are those ‘acts which operate on transactions which have occurred or rights

28

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 29 of 62

and obligations which existed before passage of the act.” Muskin v. State Dept. of Assessments anda
Taxation, 422 Md. 544, 30 A.3d 962, 969 (2011).

47. Under the Maryland’s Taking Clause and Due Process Clause, “[nJo matter how ‘rational
under particular circumstances, the State is constitutionally precluded from abolishing a vested
property right or taking one person's property and givirig it to someone else.” Dua v. Comcast Cable
of Maryland, Inc., 370 Md. 604, 623, 805 A.2d 1061 (2002).

48. The property adversely affected by the provisions of Bill 4-21 constitute protected
personal property within the meaning of the Maryland Takings Clause and Due Process Clause as the
term property for these purposes “embraces ‘everything which has exchangeable value or goes ta
make up aman’s wealth.” Dodds v. Shamer, 339 Md. 540, 663 A.2d 1318, 1322 (1995). The persona
property regulated by Bill 4-21 has exchangeable value. Plaintiffs have vested pfoperty rights in the
continued possession and use of the property regulated by Bill 4-21.

49. Bill 4-21 is a retrospective ordinance as it will deprive the plaintiffs of the beneficial usd
and possession of their lawful vested property rights and property that was lawfully acquired and
possessed prior to the County’s enactment of Bill 4-21. The restraints and bans that are imposed by
Bill 4-21 materially affect the value of this previously lawfully acquired and possessed property, al
without legal process or compensation.

50. Bill 4-21 violates Maryland Takings Clause, Article III, §40, and the Due Process Clause
Article 24 of the Maryland Declaration of Rights. Under Maryland law, a court may enjoin a statute
that violates Article 40 “unless and until condemnation proceedings in accordance with law be had}
and just compensation awarded and paid for tendered.” Department of Natural Resources v. Welsh
308 Md. 54, 65, 521 A.2d 313, 318 (1986). Plaintiffs are entitled to declaratory and equitable relief

for the unconstitutional taking of their vested property rights by Bill 4-21.
29

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01'736-TDC Document 1-2 Filed 07/12/21 Page 30 of 62

COUNT IV — THE DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT
AND ARTICLE 24 OF THE MARYLAND DECLARATION OF RIGHTS

51. Plaintiffs reallege and incorporate herein by reference all the foregoing allegations of this
complaint. This Count for violations of the Due Process Clause of the Fourteenth Amendment to the
United States Constitution is brought pursuant to and arises under 42 U.S.C. § 1983. For purposes of
this Count, defendant Montgomery County has acted under “color of state law” within the meaning
of Section 1983 in enacting Bill 4-21. This Count also arises under Article 24 of the Maryland
Declaration of Rights.

52. The Due Process Clause of the Fourteenth Amendment to the United States Constitution
provides that no state shall “deprive any person of life, liberty, or property, without due process of
law.” Article 24 of the Maryland Declaration of Rights provides that “[t]hat no man ought to be taken
or imprisoned or disseized of his freehold, liberties or privileges, or outlawed, or exiled, or, in any,
manner, destroyed, or deprived of his life, liberty or property, but by the judgment of his peers, or by,
the Law of the land.”

53. The Due Process Clause of the Fourteenth Amendment prohibits the enactment or
enforcement of vague legislation. Sessions v. Dimaya, 138 S.Ct. 1204, 1212 (2018) (“the prohibition
of vagueness in criminal statutes. ..is an ‘essential’ of due process, required by both ‘ordinary notions
of fair play and the settled rules of law”). A penal statute must “define the criminal offense with
sufficient definiteness that ordinary people can understand what conduct is prohibited and in a manne!
that does not encourage arbitrary and discriminatory enforcement.” Kolender v. Lawson, 461 U.S

352, 357 (1983). “[A] vague law is no law at all.” United States v. Davis, 139 S. Ct. 2319, 2323

(2019).

30

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 31 of 62

54. Such a statute need not be vague in all possible applications in order to be void foy
vagueness. Johnson v. United States, 576 U.S. 591, 602 (2015) (“our holdings squarely contradict the
theory that a vague provision is constitutional merely because there is some conduct that clearly falls
within the provision’s grasp”). “Johnson made clear that our decisions ‘squarely contradict the theory,
that a vague provision is constitutional merely because there is some conduct that clearly falls within
the provision’s grasp.”” Dimaya, 138 S.Ct. at 1214 n.3. A court “cannot construe a criminal statute
on the assumption that the Government will use it responsibly,” United States v. Stevens, 559 U.S
460, 480 (2010), and “cannot find clarity in a wholly ambiguous statute simply by relying on the
benevolence or good faith of those enforcing it.” Wollschlaeger v. Governor, Fla., 848F .3d 1293
1322 (11th Cir. 2017) (en banc).

55. Article 24 of the Maryland Declaration of Rights prohibits the enactment or enforcement
of vague legislation. Galloway v. State, 365 Md. 599, 614, 781 A.2d 851 (2001) (“The void-for-
vagueness doctrine as applied to the analysis of penal statutes requires that the statute be “sufficiently,
explicit to inform those who are subject to it what conduct on their part will render them liable to its
penalties.”). Under Article 24, a statute must provide “legally fixed standards and adequate guidelines
for police ... and others whose obligation it is to enforce, apply, and administer [it]” and “must eschew
arbitrary enforcement in addition to being intelligible to the reasonable person.” (Id. at 615).

56. Bill 4-21 is a penal statute as a violation of Bill 4-21 is a Class A violation that can result
in a criminal fine and up to six months imprisonment for each day in which the violation continues
Bill 4-21 contains no mens rea requirement of any type and thus these punishments may be imposed
without regard to the defendant’s intent or knowledge. Under the Due Process Clause of the
Fourteenth Amendment, plaintiffs may bring a pre-enforcement action challenging Bill 4-21 as they

are not required “to risk criminal prosecution to determine the proper scope of regulation.’
31

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 32 of 62

Dombrowski v. Pfister, 380 U.S. 479, 487 (1965). Maryland law is in accord for purposes of allowing
a pre-enforcement action arising under Article 24 of the Maryland Declaration of Rights. Pizza di
Joey, LLC v. Mayor of Baltimore, 470 Md. 308, 343-44, 235 A.3d 873 (2020) (collecting cases).

57. Bill 4-21 criminally punishes conduct that takes place within 100 yards of “‘a place of
public assembly,” which is defined as “a place where the public may assemble, whether the place is
publicly or privately owned.” Such places include, but are not limited to, “a park; place of worship
school; library; recreational facility; hospital; community health center; long-term facility; o1
multipurpose exhibition facility, such as a fairgrounds or conference center.” Bill 4-21 includes within
these places “all property associated with the place, such as a parking lot or grounds of a building.”

58. Bill 4-21 does not define “public,” and that term could arguably be read to include any
person who may be present in Montgomery County for any reason. Bill 4-21 does not define “may,
assemble,” and thus that term could be read to include a meeting of two or more people in one place
for any reason, including for every-day activities such as lunch. By enlarging the ordinance to reach
into places where the public “may” assemble,” Bill 4-21 may be arguably read to encompass any
location where it is possible for two or more members of the public to meet, either in the present ot
sometime in the undefined future. Bill 4-21 fails to provide any notice of the actual location of such

39 66,

places and it is impossible to predict or know where two or more members of the “public” “may’
meet. These terms could change in their application from day to day. Plaintiffs are thus left to guess
at where two or more members of “public” “may assemble.”

59. Bill 4-21 bans conduct taking place within 100 yards of a “library,” but includes nq
definition of “library.” Bill 4-21 deleted the statute’s former definition of “library” as limited to 4

“public” library and expressly covers places regardless of “whether the place is publicly or privately,

owned.” The term “library” could thus be arguably read to include any “library” of any type or size
32

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 33 of 62

regardless of whether the library is in the home or private building if, at any time in the present or the
future, two or more members of the undefined public “may” assemble in that library. Plaintiffs ard
left to guess as to the locations of such “libraries.”

60. Bill 4-21 does not define “recreational facility,” but it does delete the statute’s former
limitation to “government-owned or operated” recreational facility and thus the term “recreationa
facility” could be arguably read to include a backyard swing set or private playground or other place
where “recreation” may take place. Bill 4-21 adds to statute’s preexisting scope to include a
“community health center” and “long-term facility,” but provides no definition for either type of
facility. Bill 4-21 does not define “school,” but does delete the statute’s former limitation td
“elementary or secondary” school, thereby arguably regulating within 100 yards of any “school” of
any size and of any type, private or public, including locations where any organization, of any type
may present instruction of any kind. Plaintiffs are left to guess as to the locations encompassed within
the vague use of these terms.

61. Bill 4-21 does not define “park” but it does delete the ordinance’s former definition of
“park” as including only a “government owned” park that was “identified by the Maryland-Nationa
Capital Park and Planning Commission.” The term “park” thus could be arguably read to include any,
grassy spot, a commercial “park” or a tract of private land attached to a country house if it possible
for two or more members of the public to “assemble” in that privately owned “park.” Plaintiffs are
left to guess as to the locations encompassed within the vague use of “park.”

62. Bill 4-21 defines “ghost gun” to include “an unfinished receiver.” Bill 4-21 then purports.
to ban the sale, rental, lending or the giving of an “unfinished receiver” to a minor or affording access
to an “unfinished receiver” to a minor. Bill 4-21 also bans, within 100 yards of a “place of public

assembly,” as illegally expanded by Bill 4-21, the sale, transfer, manufacture, assembly, possession
33 :

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 34 of 62

or transport of an unfinished receiver, including possession of an unfinished receiver in the home. Bill
4-21 does not define “unfinished receiver.” An unfinished receiver that is not a “receiver” unde
Federal law is not a receiver under Maryland law and thus there is no definition for “unfinished
receiver” that could be applied to Bill 4-21. Plaintiffs are left to guess as to the meaning of “unfinished
receiver’ as used in Bill 4-21.

63. Bill 4-21 defines “major component” of a firearm to include “the slide or cylinder” and|
in the case of a rifle or shotgun, the “barrel.” Bill 4-21 then purports, to ban the sale, rental, lending
or the giving of a “major component” of a ghost gun to a minor or affording access to a “majoy
component” to a minor. Bill 4-21 also bans, within 100 yards of its illegally defined place of “publica
assembly,” the sale, transfer, possession, or transport of a “major component.” A “major component’
of a firearm, as defined by Bill 4-21, is not a firearm under Federal or Maryland law and a “majoy
component” as thus defined can be lawfully obtained, transferred and transported without restrictions
under Federal and Maryland law. A “major component,” as thus defined by Bill 4-21, can be lawfully
used to build a fully serialized firearm for personal use. There is no practical way to distinguish 4
“major component” that can be used to build a non-serialized firearm from a major component that
can be used to build a serialized firearm. Bill 4-21 thus arguably can be read as banning the building
of any serialized firearm, including a firearm that is not a “ghost gun” under the Bill 4-21’s own
definition of a “ghost gun.” Bill 4-21 is self-contradictory, vague and leaves enforcement of this

provision to the arbitrary and discriminatory discretion of law enforcement officials.

64, Bill 4-21’s regulation of places where two or more members of the “public” “may”
assemble in the present or unknowable future provides no reasonable notice of the actual locations
that are criminally regulated by Bill 4-21. Bill 4-21’s use of vague and undefined terms deprives

ordinary people, including plaintiffs, of the ability to understand what conduct is prohibited and what
34

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 35 of 62

conduct is not. Bill 4-21’s use of vague terms, including its reach into the home and other private
property, permits and encourages arbitrary and discriminatory enforcement of its provisions in the
sanctity of the home and other places protected by the Fourth Amendment of the United States
Constitution. Bill 4-21 provides no standards for enforcement by law enforcement personnel or by
other officials of the County who may be charged with its enforcement. Rather, Bill 4-21 hands off
“to unelected prosecutors and judges,” the duty of defining criminal behavior thorough ad hoc.
discretionary enforcement decisions. Davis, 139 S.Ct. at 2323. Bill 4-21 is accordingly void for
vagueness under the Due Process Clause of the Fourteenth Amendment and Article 24 of tha
Maryland Declaration of Rights, both facially and as applied to one or more of the individual
plaintiffs.

65. Each of the plaintiffs has engaged and intends to engage in conduct arguably regulated by
the unconstitutionally vague provisions of Bill 4-21, including the actual or constructive possession
of firearms, major components and “unfinished receivers.” Each of the plaintiffs is and has beer
chilled in the actions they may take by the prospect of enforcement of Bill 4-21’s unconstitutionally
vague provisions. Each of the plaintiffs and MSI’s members are hindered or chilled in their right to
live or work in Montgomery County or to otherwise travel through Montgomery County by the threat
of arbitrary or discriminatory enforcement of the unconstitutionally vague provisions of Bill 4-21
Each of the plaintiffs has been harmed and is imminently threatened with future harm by the prospect
of enforcement of the unconstitutionally vague provisions of Bill 4-21.

66. Pursuant to 42 U.S.C. § 1983, plaintiffs are entitled to declaratory and equitable relief and
compensatory damages, including nominal damages, for the foregoing violations of their Due Procesg
rights under the Fourteenth Amendment. Uzuegbunam v. Preczewski, 141 S.Ct. 792 (2021). The

County’s wholesale and utter disregard of Plaintiffs’ Due Process rights is so reckless or callously;
35

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 36 of 62

indifferent to the federally protected rights of plaintiffs as to warrant the imposition of further

sanctions to achieve punishment or deterrence. Accordingly, punitive damages are appropriate and

may be awarded by the trier of fact. Smith v. Wade, 461 U.S. 30 (1983). Plaintiffs are likewise entitled

to reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, for the foregoing violations of

their Due Process rights under the Fourteenth Amendment. Plaintiffs are entitled to declaratory and

equitable relief for their claims arising under Article 24 of the Maryland Declaration of Rights.
PRAYER FOR RELIEF

WHEREFORE, the Plaintiffs respectfully request:

A. That this Court issue a declaratory judgment that Bill 4-21 is not a local law and is thug
unconstitutional under Article XI-E, § 3 of the Maryland Constitution, as more fully set forth in Count
I above;

B. That this Court issue a declaratory judgment that Bill 4-21 violates the Express Powers
Act, MD Code, Local Government, § 10-206, in that it is inconsistent with, and/or preempted by,
Maryland statutes, as more fully set forth in Count II, above;

C. That this Court issue a declaratory judgment that Bill 4-21 violates the Maryland Takings
Clause, Article II § 40, and the Due Process Clause of Article 24 of the Maryland Declaration of
Rights, in so far as it deprives plaintiffs and MSI members of the beneficial use of their lawfully
acquired, vested property rights, as more fully set forth in Count II above, enjoin enforcement of Bil
4-21 until compensation is paid, calculate the amount of compensation due, and order the County tq
pay such compensation;

D. That this Court issue a declaratory judgment that Bill 4-21 is void for vagueness under the
Due Process Clause of the Fourteenth Amendment to the United States Constitution and Article 24

of the Maryland Declaration of Rights, as more fully set forth in Count IV above;
36

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 37 of 62

E. That this Court find that all plaintiffs have been and/or will be irreparably harmed by tha
conduct of defendant challenged in Counts I, II, IM and IV and enter a preliminary and permanent
injunction barring the County from enforcing Bill 4-21 against plaintiffs and the members of MSI;

F. That this Court award plaintiffs compensatory and punitive damages for the County’s
violations of the plaintiffs’ Fourteenth Amendment constitutional rights, including without limitation
nominal damages, as authorized by 42 U.S.C. § 1983;

G. That this Court award attorney’s fees and costs against defendant, as authorized by 42
U.S.C. § 1988;

H. That this Court award the plaintiffs such other and further relief as in law and justice they
may be entitled to receive, including punitive damages.

JURY DEMAND

COME NOW the Plaintiffs, by and through counsel, demand a trial by jury as to all
issues triable by jury in this matter.

Respectfully submitted,

PG oe 207 fdr —

MARK W. PENNAK
Maryland Shall Issue, Inc.
9613 Harford Rd
Ste C #1015
Baltimore, MD 21234-21502
mpennak(@marylandshallissue.org
Phone: (301) 873-3671
. MD Atty No. 1905150005

F } L. [= D | Counsel for Plaintiffs
MAY 28 2021 A)

" Clerk of the Circuit Court 37
Montgomery Courity, Md.

 
10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 38 of 62

IN CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARYLAND SHALL ISSUE, ING., ET AL, Case No.:
Plaintiffs,
vs. DECLARATION OF
DANIEL CARLIN-WEBER

MONTGOMERY COUNTY, MARYLAND,
Defendant.

COMES NOW, the declarant, DANIJEL CARLIN- WEBER, and hereby solemnly declares under
penalties of perjury and upon personal knowledge that the contents of the following declaration are true:

1. My name is DANIEL CARLIN-WEBER and I am the Chairman of the Board of Directors of
MARYLAND SHALL ISSUE, INC., a named plaintiff in the above captioned matter. I execute this declaration on

behalf of MARYLAND SHALL ISSUE, INC.

2. 1 have read and otherwise reviewed the allegations of the Complaint in this matter. [ hereby
adopt and declare that the factual allegations in the complaint that relate or refer to MARYLAND SHALL ISSUE,
INC., are true and correct to the best of my knowledge and belief.

Dated this day of MAY 27, 2021:

CARLIN-WEBER
Chairman of the Board of Directors, Maryland Shall
Issue, Inc.

DECLARATION OF DANIEL CARLIN-WEBRR - I

 

 
bo

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 39 of 62

IN CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARYLAND SHALL ISSUE, INC., ET AL, Case No.:
Plaintiffs,

vs. DECLARATION OF
PLAINTIFF ANDREW RAYMOND

MONTGOMERY COUNTY, MARYLAND,

Defendant

COMES NOW, the declarant, ANDREW RAYMOND, and hereby solemnly declares under
penalties of perjury and upon personal knowledge that the contents of the following declaration are true:

1. My name is ANDREW RAYMOND and I am a named plaintiff in the above captioned matter
and the co-owner of ENGAGE ARMAMENT LLC, which is also a named plaintiff in this matter. | exccute this
declaration on behalf of myself and of ENGAGE ARMAMENT LLC.

2, T have read and otherwise reviewed the allegations of the Complaint in this matter. I hereby
adopt and declare that the factual allegations in the complaint that relate or refer to myself and EN GAGE
ARMAMENT LLC, are true and correct to the best of my knowledge and belief.

Dated this day of MAY 27, 2021:

ee geen, C

ah

ANDREW RAYMOND TS

DECLARATION OF PLAINTIFF ANDREW RAYMOND - |]

 
ry

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 40 of 62

 

IN CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARYLAND SHALL ISSUE, INC., BT AL, Case No.

Plaintiffs,
vs. DECLARATION OF

PLAINTIFF CARLOS RABANALES

MONTGOMERY COUNTY, MARYLAND,
_ _ Defendant

COMES NOW, the declarant, CARLOS RABANALES, and hereby solemnly declares under
penalties of perjury and upon personal knowledge that the contents of the following declaration are true:

1, My name is CARLOS RABANALES and J am a named plaintiff in the above captioned matter

|| and the co-owner of ENGAGE ARMAMENT LLC, which is also a named plaintiff in this matter. 1 execute this

|| declaration on behalf of myscif and of ENGAGE ARMAMENT LLC.

2. Lhave read and otherwise reviewed the allegations of the Complaint in this matter. I hereby
adopt! and declare thal the factual allegations in the complaint that relate or refer to myself and ENGAGE
ARMAMENT LL, are trus and correct to the best of my knowledge and belief.

Dated this day of MAY 27, 2021:

e—-u es
es

Pa co _—
Cae nn
CARLOS RABANALES

DECLARATION OF PLAINTIFF CARLOS RABANALES - |

 
 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 41 of 62

IN CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARYLAND SHALL ISSUE, INC., ET AL, Case No.:
Plaintiffs,
¥8. DECLARATION OF
PLAINTIFF BRANDON FERRELL

MONTGOMERY COUNTY, MARYLAND,
Defendant _

COMES NOW, the declarant, BRANDON FERRELL, and hereby soleronly declares under
penalties of perjury and upon personal knowledge that the contents of the following declaration are true:

1, My name is BRANDON FERRELL and 1 am a named plaintiff in the above captioned matter.

2. Thave read and otherwise reviewed the allegations of the Complaint in this matter. I hereby

adopt and declare that the factual allegations in the complaint that relate or refer to myself are true and correc!

   
  

best of my knowledge and belief.
4

 
  

Dated this day of MAY 27, 2021:

BRANDON FERRELL

DECLARATION OF PLAINTIFF BRANDON FERRELL - |

 
te

tad

are

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 42 of 62

IN CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARYLAND SHALL ISSUE, INC., ET AL, Case No.:
Plaintiffs,
RS. DECLARATION OF
PLAINTIFF DERYCK WEAVER
MONTGOMERY COUNTY, MARYLAND,

Defendant

 

COMES NOW, the deciarant, DERYCK WEAVER, and hereby solemnly declares under penalties
of perjury and upon personal knowledge that the contents of the following declaration are true:

i, My name is DERYCK WEAVER and I am a named plaintiff in the above captioned matter.

2. [have read and otherwise reviewed the allegations of the Complaint in this matter. I hereby

adept and declare that the factual allegations in the complaint that relate or refer to myself are true and correct to the

ia WEAVER

best of my knowledge and belie?

Dated this day of MAY 27, 2021:

| DECLARATION OF PLAINTIFF DERYCK WEAVER - I

 
aD

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 43 of 62

EIN CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARYLAND SHALL ISSUE, INC., ET AL, Case No.:
Plaintiffs,

v5. DECLARATION OF
PLAINTIFF JOSHUA EDGAR

MONTGOMERY COUNTY, MARYLAND,
Defendant

 

COMES NOW, the declarant, JOSHUA EDGAR, and hereby solemnly declares under penalties off
perjury and upon personal knowledge that the contents of the following declaration are true:

i, My name is JOSHUA EDGAR and J am a named plaintiff in the above captioned matter.

2. T have read and otherwise reviewed the allegations of the Complaint in this matter. 1 hereby
adopt and declare that the factual allegations in the complaint that relate or refer 10 mysel! are true and correct to the

best of my knowledge and belief.

Dated this day of MAY 27, 2021:

/ EDGAY

DECLARATION OF PLAINTIFF JOSHUA EDGAR ~ |

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 44 of 62

IN CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARYLAND SHALL ISSUE, INC., ET AL, Case No.:
Plaintiffs,
Vs. DECLARATION OF
PLAINTIFF RONALD DAVID

MONTGOMERY COUNTY, MARYLAND,
Defendant

COMES NOW, the declarant, RONALD DAVID, and hereby solemnly declares under penalties
of perjury and upon personal knowledge that the contents of the following declaration are true:

1. My name is RONALD DAVID and I am a named plaintiff in the above captioned matter, and
the owner of I.C.E. FIREARMS & DEFENSIVE TRAINING, LLC, which is also a named plaintiff in this matter. I
execute this declaration on behalf of myself and on behalf of I.C.E. FIREARMS & DEFENSIVE TRAINING, LLC.

2. I have read and otherwise reviewed the allegations of the Complaint in this matter. [ hereby
adopt and declare that the factual allegations in the complaint that relate or refer to myself and to I.C.E, FIREARMS
& DEFENSIVE TRAINING, LLC, are true and correct to the best of my knowledge and belief.

Dated this day of MAY 27, 2021:

L?
RONALD DAVID \/

 

DECLARATION OF PLAINTIFF RONALD DAVID - i

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 45 of 62

IN CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MARYLAND SHALL ISSUE, INC., ET AL, Case No.:
Plaintiffs,
vs. DECLARATION OF
PLAINTIFF NANCY DAVID

MONTGOMERY COUNTY, MARYLAND,
Defendant

 

COMES NOW, the declarant, NANCY DAVID, and hereby solemnly declares under penalties of
perjury and upon personal knowledge that the contents of the following declaration are true:

1. My name is NANCY DAVID and I am a named plaintiff in the above captioned matter.

2. [have read and otherwise reviewed the allegations of the Complaint in this matter. I hereby
adopt and declare that the factual allegations in the complaint that relate or refer to myself are true and correct to the
best of my knowledge and belief.

Dated this day of MAY 27, 2021:

of)

 

NANCY DAVID/

DECLARATION OF PLAINTIFF NANCY DAVDD - I

 

 

 
Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 46 of 62

EXHIBIT A

Bill No. 4-21

Concerning: Weapons _- Protection of
Minors and Public Places -
Restrictions Against Ghost Guns and
Undetectable Guns

Revised: _ 04/06/2021 Draft No. _5 _

Introduced: January 19, 2021

Enacted: April 6, 2021

Executive: April 16, 2021

Effective: July 16, 2021

Sunset Date: _None

Ch. 7. __, Laws of Mont. Co. __ 2021

 

COUNTY COUNCIL
FOR MONTGOMERY COUNTY, MARYLAND

 

Lead Sponsor: Council Vice-President Albornoz
Co-Sponsors: Council President Hucker, Councilmembers Katz, Jawando, Navarro, Friedson, Rice,
Riemer and Glass

AN ACT to:

(1) define terms related to firearm laws;

(2) restrict the {[manufacture,]] possession, use, sale, and transfer of ghost guns,
undetectable guns, and certain other firearms with respect to minors;

(3) restrict the [[manufacture,]] possession, use, sale, and transfer of ghost guns,
undetectable guns, and certain other firearms within 100 yards of places of public
assembly; and

(4) generally amend the law regarding firearms and other weapons.

By amending
Montgomery County Code
Chapter 57, Weapons
Sections 57-1, 57-7, and 57-11

By adding
Montgomery County Code
Chapter 57, Weapons
Section 57-16

 

Boldface Heading or defined term.

Underlining Added to existing law by original bill.

[Single boldface brackets] Deleted from existing law by original bill.

Double underlining Added by amendment.

[[Double boldface brackets]] Deleted from existing law or the bill by amendment.
** * Existing law unaffected by bill.

 

 

 

The County Council for Montgomery County, Maryland approves the following Act:
Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 47 of 62

BILL No. 4-21

Sec. 1. Sections 57-1, 57-7, and 57-11 are amended, and Section 57-16 is

added, as follows:
57-1. Definitions.
In this Chapter, the following words and phrases have the following meanings:

3D printing process: a process of making a three-dimensional, solid

object using a computer code or program, including any process in

which material is joined or solidified under computer contro! to create a

three-dimensional object.

1 * *

Gun or firearm: Any rifle, shotgun, revolver, pistol, ghost gun,

undetectable gun, air gun, air rifle or any similar mechanism by

whatever name known which is designed to expel a projectile through a

gun barrel by the action of any explosive, gas, compressed air, spring or

elastic.

(1) The term “antique firearm” means (a) any firearm (including any
firearm with a matchlock, flintlock, percussion cap, or similar
type of ignition system) manufactured in or before 1898; and (b)
any replica of any firearm described in subparagraph (a) if such
replica (i) is not designed or redesigned or using rimfire or
conventional centerfire fixed ammunition, or (i1) uses rimfire or
conventional centerfire fixed ammunition which is no longer
manufactured in the United States and which is not readily
available in the ordinary channels of commercial trade.

(2) “Ghost gun” means a firearm, including an unfinished frame or
receiver, that lacks a unique serial number engraved or cased in
metal alloy on the frame or receiver by a licensed manufacturer,

maker or importer under federal law or markings in accordance

-2-
28
29
30
31
32
33
34
35
36
37
38
39
40
4]
42
43
44
45
46
47
48
49
50
51
52
53
54

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 48 of 62

Bit No. 4-21

with 27 C.F.R. § 479.102. It does not include a firearm that has
been rendered permanently inoperable, or a firearm that is not
required to have a serial number in accordance with the Federal
Gun Control Act of 1968.

“Handgun” means any pistol, revolver or other firearm capable of
being concealed on the person, including a short-barreled shotgun
and a short-barreled rifle as these terms are defined below.

“Handgun” does not include a shotgun, rifle, or antique firearm.

[3)] 4) “Rifle” means a weapon designed or redesigned, made or

remade, and intended to be fired from the shoulder and designed
or redesigned and made or remade to use the energy of the
explosive in a fixed metallic cartridge to fire only a single

projectile through a rifled bore for each single pull of the trigger.

[(4)] () The term “short-barreled rifle” means a rifle having one

(1) or more barrels less than sixteen (16) inches in length and any
weapon made from a rifle (whether by alternation, modification
or otherwise) if such weapon, as modified, has an overall length

of less than twenty-six (26) inches.

[(5)] (6) The term “short-barreled shotgun” means a shotgun having

one (1) or more barrels less than eighteen (18) inches in length
and any weapon made from a shotgun (whether by alteration,
modification or otherwise) if such weapon as modified has an

overall length of less than twenty-six (26) inches.

[(6)] (7) “Shotgun” means a weapon designed or redesigned, made

or remade, and intended to be fired from the shoulder and
designed or redesigned and made or remade to use the energy of

the explosive in a fixed shotgun shell to fire through a smooth

-3-
55
56
57
58
39
60
61
62
63
64
65
66
67
68
69
70
71
72
73
74
75
76
77
78
79
80
81

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 49 of 62

BILL No. 4-21

bore either a number of ball shot or a single projectile for each
single pull of the trigger.
(8) “Undetectable gun” means:

(A) a firearm that, after the removal of all its parts other than a
major component, is not detectable by walk-through metal
detectors commonly used at airports or other public
buildings;

(B) a major component that, if subjected to inspection by the
types of detection devices commonly used at airports or
other public buildings for security screening, would not
generate an image that accurately depicts the shape of the

component; or
(C) a firearm manufactured wholly of plastic, fiberglass, or

through a 3D printing process.

* * *
Major component means, with respect to a firearm:
(1) _ the slide or cylinder or the frame or receiver; and
(2) in the case of a rifle or shotgun, the barrel.
Minor: An individual younger than 18 years old.

* * *
Place of public assembly: A “place of public assembly” is a place where
the public may assemble, whether the place is publicly or privately
owned, including a [government owned] park [identified by the
Maryland-National Capital Park and Planning Commission]; place of
worship; [elementary or secondary] school; [public] _ library;
[government-owned or -operated] recreational facility; hospital:

community health center; long-term facility; or multipurpose exhibition

-4-
82
83
84
85
86
87
88
89
90
91
92
93
94
95
96
97
98
99
100
101
102
103
104
105
106
107
108

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 50 of 62

BILL No. 4-21

facility, such as fairgrounds or a conference center. A place of public
assembly includes all property associated with the place, such as a

parking lot or grounds of a building.

* * *

57-7. Access to guns by minors.

(a)

(b)

A person must not give, sell, rent, lend, or otherwise transfer any rifle or

shotgun or any ammunition or major component for these guns in the

County to a minor. This subsection does not apply when the transferor

is at least 18 years old and is the parent, guardian, or instructor of the

minor, or in connection with a regularly conducted or supervised

program of marksmanship or marksmanship training.

An owner, employee, or agent of a gun shop must not allow a minor to,

and a minor must not, enter the gun shop unless the minor is

accompanied by a parent or other legal guardian at all times when the

minor is in the gun shop.

A person must not give, sell, rent, lend, or otherwise transfer to a minor:

(1) a ghost gun or major component of a ghost gun;

(2) anundetectable gun or major component of an undetectable gun;
or

(3) acomputer code or program to make a gun through a 3D printing -
process.

A person must not [[manufacture or assemble]] purchase, sell, transfer,

possess, or transfer a ghost gun, including [[fmaking]] a gun created

through a 3D printing process, in the presence of a minor.

A person must not store or leave a ghost gun, an undetectable gun, or a

 

major component of a ghost gun or an undetectable gun, in a location

that the person knows or should know is accessible to a minor.

-5-
109
110
111
112
113
114
115
116
117
118
119
120
121
122
123
124
125
126
127
128
129
130
131
132
133

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 51 of 62

(ol ©

limits of State law to protect minors.

BiLL No. 4-21

This section must be construed as broadly as possible within the

57-11. -Firearms in or near places of public assembly.

(a)

-(b)

[A] In or within 100 yards of a place of public assembly, a person must

not:

(1)

(2)

sell, transfer, [{[manufacture, assemble.|] possess, or transport a
ghost gun, undetectable gun, handgun, rifle, or shotgun, or
ammunition or major component for these firearms], in or within
100 yards of a place of public assembly]; or

sell, transfer, possess, or _transport{[, or use a computer code to

create.]] a firearm created through a 3D printing process.

This section does not:

Q)

(2)

(3)

(4)

(5)

CS)

prohibit the teaching of firearms safety or other educational or
sporting use in the areas described in subsection (a);

apply to a law enforcement officer, or a security guard licensed to
carry the firearm;

apply to the possession of a firearm or ammunition, other than a
ghost gun or an undetectable gun, in the person’s own home;
apply to the possession of one firearm, and ammunition for the
firearm, at a business by either the owner who has a permit to
carry the firearm, or one authorized employee of the business
who has a permit to carry the firearm;

apply to the possession of a handgun by a person who has
received a permit to carry the handgun under State law; or

apply to separate ammunition or an unloaded firearm:
134
135
136
137
138
139
140
141
142
143
144
145
146
147
148
149
150
151

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 52 of 62

BILL No. 4-21

(A) _ transported in an enclosed case or in a locked firearms rack
undetectable gun; or
(B) being surrendered in connection with a gun turn-in or
similar program approved by a law enforcement agency.
* * *
57-15. Penalty.

Any violation of this Chapter or a condition of an approval certificate issued
under this Chapter is a Class A violation to which the maximum penalties for a Class
A violation apply. Any violation of Section 57-8 is a Class A civil violation.

57-16. Reporting requirement.

(a) The County Police Department must submit a report annually to the
County Executive and the County Council regarding the availability and
use of ghost guns and undetectable guns in the County.

(b) ‘The report must include the number of ghost guns and undetectable
guns recovered by the Department during the prior year.

(c) Each report must be available to the public on the Police Department’s

website.
Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 53 of 62

 

 

 

Bitt No. 4-21
Approved:
LMA

Gee 4/7/2021
Tom Hucker, President, County Council Date
Approved:

J b / 4/16/2021

Marc Elrich, County Executive Date

This is a correct copy of Council action.

SMG | + 4/16/2021

Selena Mendy Singleton, Esq., Clerk of the Council Date

 
President
Mark W. Pennak

 

 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 54 of 62

EXHIBIT B

AACE

MARYLAND SHALL ISSUE®

SELF DEFENSE 35 A CAVEL REGHT
February 9, 2021

WRITTEN TESTIMONY OF MARK W. PENNAK, PRESIDENT, MSI,
IN OPPOSITION TO BILL 4-21 (Corrected)

I am the President of Maryland Shall Issue (“MSI”). Maryland Shall Issue is an all-
volunteer, non-partisan organization dedicated to the preservation and
advancement of gun owners’ rights in Maryland. It seeks to educate the community
about the right of self-protection, the safe handling of firearms, and the
responsibility that goes with carrying a firearm in public. I am also an attorney and
an active member of the Bar of the District of Columbia and the Bar of Maryland. I
recently retired from the United States Department of Justice, where I practiced
law for 33 years in the Courts of Appeals of the United States and in the Supreme
Court of the United States. I am an expert in Maryland firearms Law, federal
firearms law and the law of self-defense. I am also a Maryland State Police certified
handgun instructor for the Maryland Wear and Carry Permit and the Maryland
Handgun Qualification License and a certified NRA instructor in rifle, pistol and
personal protection in the home, personal protection outside the home, muzzle
loading as well as a range safety officer. I write in OPPOSITION TO BILL 4-21. For
the reasons set forth below, this bill is preempted by State law and, if enacted,
would be violative of the First Amendment and the Second Amendment of the
Constitution. The Council would be well-advised to stay its hand and allow the
General Assembly take the lead in these matters.

The Bill Is Preempted:

State law, MD Code, Criminal Law, § 4-209, broadly preempts “the right of a county,
municipal corporation, or special taxing district to regulate the purchase, sale,
taxation, transfer, manufacture, repair, ownership, possession, and transportation
of: (1) a handgun, rifle, or shotgun; and (2) ammunition for and components of a
handgun, rifle, or shotgun.” The statute provides, as an exception, that the locality
may regulate these subject matters ‘(i) with respect to minors; (ii) with respect to
law enforcement officials of the subdivision; and (iii) except as provided in
paragraph (2) of this subsection, within 100 yards of or in a park, church, school,
public building, and other place of public assembly.”

This bill violates Section 4-209 in multiple ways. First, and perhaps most
egregiously, the bill defines a place of public assembly to include “a place where the
public may assemble, whether the place is publicly or privately owned.” The bill
thus defines public “assembly” as a privately or publicly owned place where people
“may assemble” and is thus utterly circular. It includes places where persons “may”
assemble, not merely places where people do assemble or even regularly assemble.

Page 1 of 9
 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 55 of 62

It could thus include any place, private or public, that people “may” assemble in the
unknowable future.

Such an extraordinarily broad, circular definition is no definition at all. It 1s so
vague as to violate the Due Process Clause of the Fourteenth Amendment. See
Giovani Carandola, Ltd. v. Fox, 470 F.3d 1074, 1079 (4th Cir. 2006) (recognizing
that “[a] statute is impermissibly vague if it either (1) fails to provide people of
ordinary intelligence a reasonable opportunity to understand what conduct it
prohibits or (2) authorizes or even encourages arbitrary and discriminatory
enforcement” (internal quotations omitted). See also Grayned v. City of Rocktord,
408 U.S. 104, 108-109, (1972) (“A vague law impermissibly delegates basic policy
matters to policemen, judges, and juries for resolution on an ad hoc and subjective
basis”). This body has an obligation to define regulatory prohibitions, not make
them so vague as to ensnare the innocent or lead to arbitrary enforcement,
especially where the law affects Constitutional rights. City of Chicago v. Morales,
527 U.S. 41, 54 (1999). A statute will be deemed unconstitutionally vague if it (1)
“fails to give ordinary people fair notice of the conduct it punishes,” or (2) is “so
standardless that it invites arbitrary enforcement.” Johnson v. United States, 576
U.S. 591, 595 (2015). The definition of place of public assembly fails that test.

Even more fundamentally, the bill’s definition of place of public assembly is in
conflict with Section 4-209. The proviso in Section 4-209 that allows the County to
regulate firearms in within a 100 yards of “another place of public assembly” must
read in context. See, e.g., Berry v. Queen, 469 Md. 674, 690, 233 A.3d 42 (2020) (“In
order to interpret a word’s specific meaning in a particular statute we look to the
context in which the word is used.”) (citation omitted). That proviso does not allow
the County to regulate places where people “may” assemble, it allows regulation of
a place within 100 yards “another place of public assembly,” thus covering specific,
existing locations where people typically already assemble.

The rule is that “when general words in a statute follow the designation of
particular things or classes of subjects or persons, the general words will usually be
construed to include only those things or persons of the same class or general nature
as those specifically mentioned.” Jn re Wallace W., 333 Md. 186, 190, 634 A.2d 53
(1993), quoting Giant of Md. v. State's Attorney, 274 Md. 158, 167, 334 A.2d 107,
113 (1975). This is simply an application of the canon of ejusdem generis which is
based on “the supposition that if the legislature had intended the general words to
be construed in an unrestricted sense, it would not have enumerated the specific
things.” State v. 158 Gaming Devices, 304 Md. 404, 429 n. 12, 499 A.2d 940 (1985).
See also State v. Sinclair, 274 Md. 646, 650, 659, 337 A.2d 703 (1975). As the
Supreme Court has also noted, the canon of eyusdem generis “limits general terms
[that] follow specific ones to matters similar to those specified.” CSX Transp., Inc.
v. Alabama Dept. of Revenue, 562 U.S. 277, 294 (2011).

Here, by using the term “another place of public assembly,” the statute was
obviously intended to include “another” place which is akin or similar to the places
expressly mentioned in the same statutory sentence, viz. a “park,” a “church,” a
“school” or a “public building.” Privately owned. businesses or private property in

Page 2 of 9
 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 56 of 62

general are not like any of these specific places. Read literally, the bill’s definition
of a “place of public assembly” dramatically expands the area subject to local
regulation to include any place within 100 yards of a private business or private
property that “may” be used as place of assembly as well as to any place within 100
yards of a park, school, church or a public building. A place of public assembly as
defined by this bill could cover a private business or a private home used as a place
for a book club to meet, or a private property used to host any sort of event, no
matter how small or limited in scope. It intrudes into private homes and businesses
in a wholly unprecedented way. That is a vast overreach of legislative power by the
County. It will not go unchallenged.

Even if the definition of “another place of public assembly” is limited to private
businesses, the term is unbelievably broad. Given the number of private businesses
in the County, such application would expand the exception to a huge portion of the
County, including literally thousands of private homes within a 100 yards of a
business. This sweep into private homes is not saved by Section 57-11, as this bill
amends Section 57-11 to directly regulate the mere possession of “a ghost gun or
undetectable gun” in the person’s own home. The Section 4-209 exception for
“another” place of public assembly simply cannot be reasonably read to allow such
all-encompassing regulation of private possession in one’s own home. This is
particularly so given that State law expressly permits home possession of firearms,
including handguns. MD Code, Criminal Law, § 4-203(b)(6) (providing that a person
may wear, carry or transport a handgun “on real estate that the person owns or
leases”). Nothing in Section 4-209 allows the County to regulate home possession of
firearms. For these reasons alone, the bill’s definition of “public assembly” will not
survive judicial review. See Montgomery County v. Atlantic Guns, Inc., 302 Md.
540, 489 A.2d 1114 (1985).

The bill conflicts with State law in other ways. The bill amends Section 57-11 to
regulate possession of a firearm and ammunition at a business, providing that such
owner may possess a firearm only if the owner “has a permit to carry the firearm.”
It similarly allows an authorized employee of the business to possess a firearm only
if the employee “has a permit to carry the firearm.” These amendments (requiring
the owner and the employee to have a permit) bring the bill into direct conflict with
State law. Specifically, MD Code, Criminal Law, § 4-203(b), expressly provides that
a person need not have a permit to transport a handgun between the residence “and
the place of business of the person” if the business is owned substantially by that
person (Section 4-203(b)(3)), and further provides that a person may, without a
permit, wear and carry a handgun “within the confines of a business establishment
that the person owns or leases” (Section 4-203(b)(6)). Section 4-203(b)(7) extends
the same right to wear and carry a handgun, without a permit, to an authorized
supervisory employee within the confines of the business. These State law
provisions are also not limited to “one” firearm, much less to ammunition for that
one firearm, as required by this bill. These provisions of State law bar the County
from regulating possession of firearms by business owners and employees.

Specifically, under the Express Powers Act, counties in Maryland have no power to
pass legislation that is inconsistent with State law. See MD Code, Local

Page 3 of 9
 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 57 of 62

Government, §10-206(a) (providing that a county may pass an ordinance,
resolution, or bylaw that is “not inconsistent with State law”). Thus, “[a] county may
exercise the powers provided under this title only to the extent that the powers are
not preempted by or in conflict with public general law.” (Id. at §10-206(b)). It is
thus well established that a local law is preempted by conflict when the local law
prohibits an activity which is permitted by State law, or permits an activity
prohibited by state law. See City of Baltimore v. Sitnick, 254 Md. 308, 317, 255
A.2d 376 (1969) (“a political subdivision may not prohibit what the State by general
public law has permitted”). The bill obviously fails that test. Nothing in Section 4-
209 allows the County to enact regulations that actually and directly ban conduct
expressly permitted by State law. This County has already been rebuffed in its
attempt to regulate ammunition by the Maryland Court of Appeals. See
Montgomery County v. Atlantic Guns, Inc., 302 Md. 540, 489 A.2d 1114 (1985). The
limited exception for regulation allowed in Section 4-209 cannot be construed to
allow the County to directly contravene State law in this manner. See, e.g., Allied
Vending, Inc. v. City of Bowie, 332 Md. 279, 297-98, 631 A.2d 77 (1993) (“state law
may pre-empt local law in one of three ways: 1) pre-emption by conflict, 2) express
pre-emption, or 3) implied pre-emption”).

This bill also seeks to outlaw so called “ghost guns” to the extent possible and in so
doing violates existing State law. For example, the bill bans the mere possession or
transport of any firearm (including a ghost gun) within 100 yards of a place of public
assembly. As noted, the bill expressly amends Section 57-11 to make clear that this
ban applies to ghost guns in the home. As explained above, the County may not ban
the possession of any firearms in the home as State law expressly permits such
possession. MD Code, Public Safety, §4-203(b)(6). That includes ghost gun
possessions in the home. The County may not regulate home possession of any
firearm. Period. Full stop.

The bill also provides that a person “must not” “sell, transfer, possess, transport, or
use a computer code to create, a firearm through a 3D printing process.” That
language is a grammatical mess. Does the bill ban the mere sale or possession of
such code or does it ban such a sale or possession only when it is used “to create a
firearm.” If it bans the former, then the bill is blatantly unconstitutional under the
First Amendment and Second Amendment, as discussed below, and preempted, as
discussed above. If it bans only the latter, then the bill is nonsense, as it is hard to
envision a “transport” or “sale” of code that “creates” a gun. Such poor
draftsmanship is intolerable in a bill that would attach penalties for a Class A
violation. Sessions v. Dimaya, 138 S.Ct. 1204, 1212 (2018) (“the prohibition of
vagueness in criminal statutes...is ‘essential’ of due process required by both
‘ordinary notions of fair play and the settled rules of law”) (citation omitted). See
also Myers v. State, 248 Md. App. 422, 437, 241 A.3d 997 (2020) (“The United States
Supreme Court has stated that ‘a vague law is no law at all.”), quoting United
States v. Davis, 139 S. Ct. 2319, 2328 (2019).

The bill also bans “access” by a minor to any “major component” of a ghost gun and

defines a major component to include “the slide or cylinder or the frame or receiver”
or the barrel in the case of a rifle or shotgun. That limitation is inconsistent with

Page 4 of 9
 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 58 of 62

current State law that regulates access by a minor under the age of 16 to a loaded
“firearm,” not merely access to an unloaded component of a firearm. MD Code,
Criminal Law, § 4-104. Current State law allows such access to an entire firearm,
including a loaded firearm, if the child under the age of 16 has a hunter safety
certificate. (Id.). The statute also expressly permits such access if supervised “by an
individual at least 18 years old.” (Id.). Once again, the bill improperly prohibits an
activity permitted by State law.

Similarly, the bill provides that a person “must not” sell, lend or otherwise transfer
a ghost gun to a minor and bans the manufacture or assembly of “a gun” (any gun)
in the mere presence of a minor, including in the home, by a parent or firearms
instructor or other adult. These bans are directly contrary to State law, which
provides that a minor (or any person under 21) may “transfer” and possess a
regulated firearm (including a handgun) if that person is under the supervision of
a person over 21 or being trained by an instructor. MD Code, Public Safety, § 5-
133(d). Such firearms instruction by an adult also frequently includes cleaning
firearms, which is a process that necessarily includes disassembly and assembly of
a firearm. Yet, this bill would ban these activities expressly permitted by State law.
Indeed, Section 4-209(b)(2) flatly prohibits the County from banning firearms
training, including the training of minors. That is exactly what this bill does by
banning the assembly of any firearm in the mere “presence” of a minor and by
banning the use of a ghost gun in the training or supervised access expressly
allowed by Section 5-133(d).

The Bill Violates The First Amendment:

The bill amends Section 57-11 to ban the mere possession, transport, sale or
transfer of computer software. Yet, there is no doubt that computer “software” or a
“computer program” is fully protected by the First Amendment. See, e.g., Junger v.
Daley, 209 F.3d 481, 482 (6th Cir. 2000) (“Because computer source code is an
expressive means for the exchange of information and ideas about computer
programming, we hold that it is protected by the First Amendment.”); Universal
City Studios, Inc. v. Corley, 273 F.3d 429, 449 (2d Cir. 2001) “[C]omputer code, and
computer programs constructed from code can merit First Amendment
protection.”). Banning computer programs is thus akin to banning a book and
banning distribution of computer code is thus akin to banning the distribution of a
book. Legally, if passed, the bill would turn County law enforcement officers into
censors and the County government into a bunch of book burners.

The ban imposed by the bill is a purely “content-based” prior restraint on a First
Amendment activities. See Reed v. Town of Gilbert, 135 S.Ct. 2218 (2015). It is well-
established that prior restraints to speech are “the most serious and least tolerable
infringement on First Amendment rights.” Nebraska Press Ass'n v. Stuart, 427 US.
539, 559 (1976). Under Reed, a facially content-neutral law will still be categorized
as content-based if it “cannot be “justified without reference to the content of the
regulated speech,” or ... adopted by the government ‘because of disagreement with
the message [the speech] conveys.” 135 S.Ct. at 2227, quoting Ward v. Rock Against
Racism, 491 U.S. 781, 791 (1989). Here, there is nothing remotely facially neutral

Page 5 of 9
 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 59 of 62

about the bans imposed by this bill. The bans are based on the County’s
“disagreement with the message.” Such a prior restraint on the message cannot
stand. See Defense Distributed v. Dept. of State, 838 F.3d 451, 468-70 (5th Cir.
2016), cert. denied 138 S.Ct. 638 (2018) (Jones, J. dissenting on other grounds)
(reaching the merits of the First Amendment claim not considered by the majority
and noting that the government’s restriction on the export of 3-D printing code was
content-based and thus must be analyzed under strict scrutiny).

Moreover, every American has a First Amendment right to receive information.
Although the First Amendment refers only to the right to speak, courts have long
recognized that the Amendment also protects the right to receive the speech of
others. See First Nat'l Bank of Boston v. Bellotti, 435 U.S. 765 (1978) (stating that
the “First Amendment ... afford[s] the public access to discussion, debate, and the
dissemination of information and ideas”); Virginia State Bd. of Pharmacy v.
Virginia Citizens Consumer Council, Inc., 425 U.S. 748 (1976) (ban on advertising
of prescription drug prices overturned); Bigelow v. Virginia, 421 U.S. 809, (1975)
(ban on abortion advertising invalid); Lamont v. Postmaster General, 381 U.S. 301,
(1965) (a postal regulation limiting the importation of Communist publications
overturned); Martin v. City of Struthers, 319 U.S. 141 (1948) (ordinance prohibiting
door-to-door solicitation invalid as to distribution of leaflets announcing a religious
meeting). Every person in Maryland has a constitutional right to receive, purchase
or otherwise obtain the very computer software or programs that the bill would ban.

The Bill Is Unconstitutional Under The Second Amendment:

As noted, the bill would ban mere possession of a “ghost gun” within 100 yards of
broad and vague definition of a place of public assembly, including banning
possession in the home. This bill is thus a gun ban, pure and simple. Such a gun
ban violates the Second Amendment right of owners to possess firearms under
District of Columbia v. Heller, 554 U.S. 570 (2008), and McDonald v. Chicago, 561
U.S. 742, 750 (2010). Even under the least demanding test (“intermediate
scrutiny”), if the State can accomplish its legitimate objectives without a ban (a
naked desire to penalize gun owners is not legitimate), then the State must use that
alternative. McCullen v. Coakley, 134 S. Ct. 2518, 2534 (2014). Stated differently,
under intermediate scrutiny, the State has the burden to demonstrate that its law
does not “burden substantially more [protected conduct] than is necessary to further
the government’s legitimate interest.” Id. at 2535, quoting Ward v. Rock Against
Racism, 491 U.S. 781, 796 (1989). See also VY State Rifle & Pistol Ass’n. v. Cuomo,
804 F.3d 242, 264 (2d Cir. 2015), cert. denied, 136 S.Ct. 2486 (2016) (striking down
a 7 round load limit in a firearm magazine because the limit was “untethered from
the stated rationale”). See also Reynolds v. Middleton, 779 F.3d 222, 232 (4th Cir.
2015) (holding that, under the intermediate scrutiny test as construed in McCullen,
the government must “prove that it actually tried other methods to address the
problem”). (Emphasis in original).

The test for “strict scrutiny” is even more demanding as, under that test, the State
must prove both a “compelling need” and that it used the “least” restrictive
alternative in addressing that need. See United States v. Playboy Entm’t. Grp., Inc.,

Page 6 of 9
 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 60 of 62

529 U.S. 803, 813 (2000). More generally, the constitutionality of gun laws must be
analyzed under the “text, history and tradition” test that was actually used in
Heller and McDonald. See, e.g., Heller v. District of Columbia, 670 F.3d 1244, 1269
(D.C. Cir. 2016) (Kavanaugh, J., dissenting) (“In my view, Heller and McDonald
leave little doubt that courts are to assess gun bans and regulations based on text,
history, and tradition, not by a balancing test such as strict or intermediate
scrutiny.”). There is no “text, history or tradition” that could possibly support the
types of bans imposed by this bill.

The manufacture of a homemade firearm or the use of a 3-D printer to create a
homemade gun or gun component does not make that gun illegal in the slightest
under long-standing federal law and state law. Under federal law, a person may
legally manufacture a firearm for his own personal use. See 18 U.S.C. § 922(a).
However, “it is illegal to transfer such weapons in any way.” Defense Distributed v.
United States, 838 F.3d 451, 454 (5th Cir. 2016). This manufacture “involves
starting with an ‘80% lower receiver,’ which is simply an unfinished piece of metal
that looks quite a bit like a lower receiver but is not legally considered one and may
therefore be bought and sold freely. It requires additional milling and other work to
turn into a functional lower receiver.” (Id).

Manufacturing an “80% lower” into a “functional lower receiver” is not a trivial
process. It takes machine tools, expertise and hours of time. Miscues are common
and, when made, essentially convert the “80% lower” into scrap metal. Individuals
who undertake this process are overwhelmingly hobbyists, not criminals. Even after
the receiver is successfully made, the owner would still have to purchase the
additional parts, such as a barrel, the trigger, slide and all the internal parts to
complete the assembly. All these additional parts are expensive. With the cost of
the tools to mill the receiver, plus the cost of the parts, a final assembled homemade
gun costs more to make than it would to actually buy an identical gun from a dealer.
This bill would ban the hobby and penalize the hobbyist for the continued
possession of any gun (within a 100 yards of a place of public assembly) that the
hobbyist constructed prior to the enactment of the law. That result likely includes
literally thousands of law-abiding people in Montgomery County.

Banning manufacture or the mere possession of any gun made by a 3-D printer,
cannot be justified under any of these tests applicable to the Second Amendment.
The bills’ ban on the use of computers is akin to the argument that the Second
Amendment protects only muskets that were used during the Revolutionary War,
acontention that the Court in He//errejected as “bordering on the frivolous.” Heller,
554 U.S. at 582. Indeed, almost all firearms are manufactured using computer
software. The County simply may not ban the possession of these types of arms. See
Defense Distributed v. Dept. of State, 121 F.Supp.3d 680, 699 (W.D. Tex. 2015),
affd, 838 F.3d 451 (Sth Cir. 2016), cert. denied, 138 S.Ct. 638 (2018) (sustaining a
regulation of 3-D printed guns under the Second Amendment because plaintiffs
were “not prohibited from manufacturing their own firearms” and were “not
prohibited from acquiring the computer files at issue”).

Page 7 of 9
 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 61 of 62

Heller held that guns in “common use” by law abiding persons are prima facie
protected arms under the Second Amendment. Heller, 554 U.S. at 627. Homemade
guns easily satisfy this requirement as there are literally tens of thousands of such
guns made over many years throughout the United States. Guns for personal use
have been made at home for centuries, even before the Revolutionary War. The
Council simply may not disregard that reality. See Caetano v. Massachusetts, 136
S.Ct.1027 (2016) (summarily reversing Massachusetts’ highest court for failing to
follow the reasoning of Heller in sustaining a state ban on stun guns); Ramirez v.
Commonwealth, 479 Mass. 331, 332, 352 (2017) (on remand from Czetano, holding
that “the absolute prohibition against civilian possession of stun guns under § 131d
is in violation of the Second Amendment” and declaring the State’s absolute ban to
be “facially invalid”). Homemade guns are at least as much “in common use” as stun
guns at issue in Caetano.

Here, the supposed evil that this bill purports to address is guns without serial
numbers because such guns are not “traceable.” Yet, tracing runs out after
identification of the gun’s first purchaser and firearms may be sold and resold many
times in their lifetime. Criminals, who may not possess firearms at all, will not be
deterred by the bill as possession of a firearm by a prohibited person is already a
10-year federal felony, 18 U.S.C. § 922(g), and a serious crime under existing State
law, MD Code, Public Safety, § 5-101(g)(3), § 5-133(b)(1), § 5-205(b)(1). The few
crimes that are solved by tracing guns left at a crime scene are only a small fraction
of guns used in crimes because very few guns are actually traced by the ATF. See
David B. Kopel, Clueless: The Misuse of BATF Firearms Tracing Data.
http://www.davekopel.org/2A/LawRev/CluelessBATFtracing. htm. See also Police
Departments Fail to Regularly Trace Crime Guns.
https://www.thetrace.org/2018/12/police-departments-gun-trace-atf/. The ATF itself
has cautioned against any use of trace data, noting that “[t]he firearms selected [for
tracing] do not constitute a random sample and should not be considered
representative of the larger universe of all firearms used by criminals, or any subset
of that universe.” Bureau of Alcohol, Tobacco, Firearms and Explosives. Firearms
Trace Data, 2016: Maryland, https://www.atf.gov/docs/163521-
mdatfwebsite15pdf/download. As the ATF further notes, “[nlot all firearms used in
crime are traced and not all firearms traced are used in crime,” stating further that
“[flirearms are normally traced to the first retail seller, and sources reported for
firearms traced do not necessarily represent the sources or methods by which
firearms in general are acquired for use in crime.”

But, if the concern is truly that these guns lack a serial number (rather than a
desire to penalize gun owners), then that concern can be addressed without banning
homemade guns. Specifically, there are alternatives to bans. For example, a new
law passed in California (which is ranked by the Giffords Law Center as having the
most restrictive gun laws in the nation) provides that a new resident to the state
shall apply to the Department of Justice for a unique serial number within 60 days
of arrival for any firearm the resident wishes to possess in the state that the
resident previously self-manufactured or self-assembled or a firearm the resident
owns, that does not have a unique serial number or other mark of identification. As
of July 1, 2018, prior to manufacturing or assembling a new firearm, a person is

Page 8 of 9
 

Case 8:21-cv-01736-TDC Document 1-2 Filed 07/12/21 Page 62 of 62

required to apply to California for a unique serial number. The gun owner is then
simply required to engrave that number onto the receiver and report back to
California that he or she has done so. As of January 1, 2019, owners of existing guns
were required to apply for such serial numbers and perform this engraving. See
California Penal Code §§ 29180-29184.

In short, assembly of new homemade guns and existing possession is permitted as
long as this serial number is obtained, engraved and reported. California Penal
Code §29180. In this way, the owner is identified and the gun is fully “traceable”
and thus no longer a so-called “ghost gun.” As this law indicates, there is no reason
to take the extreme step of flatly banning homemade guns or converting existing
owners into criminals. Under Heller, the County may not simply reject this
alternative simply because a general ban is more convenient or cheaper. Gun
owners may not be penalized for such flimsy reasons. See, e.g., Board of Estimate
of City of New York v. Morris, 489 U.S. 688, 702 n.10 (1989); Heller v. District of
Columbia, 801 F.3d 264, 310 (D.C. Cir. 2015) (Henderson, J., concurring in part and
dissenting in part). Indeed, in 2018, the House Judiciary Committee in the General
Assembly favorably reported a bill (HB 740) that expressly required the State Police
to conduct a study of this California alternative. Such legislation may be enacted in
the future. The Council has no role in such State-wide matters.

In sum, the Council should not venture out on this ill-conceived regulatory
adventure that will, more likely than not, be struck down as preempted or otherwise
invalidated by the courts. Waiting for the State to act also makes fiscal sense. If the
State General Assembly decides to regulate “ghost guns,” then the substantial
litigation costs associated with defending that policy will be borne by the State, not
by the County. Such legislation, if enacted by the General Assembly, will also
undoubtedly conflict in some way with the bans that would be imposed by this bill,
thereby resulting in the preemption of the County law. The Council should await
action by the General Assembly. “Feel good” legislation is no substitute for sound
legal judgment.

Sincerely,
2
Mark W. Pennak

President, Maryland Shall Issue, Inc.
mpennak@marylandshallissue.org

Page 9 of 9
